Exhibit 10.3


EXECUTION VERSION





--------------------------------------------------------------------------------











AMENDED & RESTATED GUARANTEE, PLEDGE AND SECURITY AGREEMENT


dated as of


May 6, 2019




among


SPECIAL VALUE CONTINUATION PARTNERS LLC,
as Borrower,


the SUBSIDIARY GUARANTORS party hereto,


ING CAPITAL LLC,
as Revolving Administrative Agent


and


ING CAPITAL LLC,
as Collateral Agent











--------------------------------------------------------------------------------







25637890.5.BUSINESS

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
Section 1.
 
Definitions, Etc.
2
1.01
 
Certain Uniform Commercial Code Terms
2
1.02
 
Additional Definitions
2
1.03
 
Terms Generally
19
Section 2.
 
Representations and Warranties
20
2.01
 
Organization
20
2.02
 
Authorization; Enforceability
20
2.03
 
Governmental Approvals; No Conflicts
20
2.04
 
Title
21
2.05
 
Names, Etc.
21
2.06
 
Changes in Circumstances
21
2.07
 
Pledged Equity Interests
21
2.08
 
Promissory Notes
22
2.09
 
Deposit Accounts and Securities Accounts
22
2.10
 
Commercial Tort Claims
22
2.11
 
Intellectual Property and Licenses
22
Section 3.
 
Guarantee
24
3.01
 
The Guarantee
24
3.02
 
Obligations Unconditional
24
3.03
 
Reinstatement
25
3.04
 
Subrogation
26
3.05
 
Remedies
26
3.06
 
Continuing Guarantee
26
3.07
 
Instrument for the Payment of Money
26
3.08
 
Rights of Contribution
26
3.09
 
General Limitation on Guarantee Obligations
27
3.10
 
Indemnity by Borrower
28
3.11
 
Keepwell
28
3.12
 
Separate Exercise of Remedies
28
Section 4.
 
Collateral
29
Section 5.
 
Certain Agreements Among Secured Parties
30
5.01
 
Priorities; Additional Collateral
30
5.02
 
Turnover of Collateral
31
5.03
 
Cooperation of Secured Parties
31
5.04
 
Limitation upon Certain Independent Actions by Secured Parties
31
5.05
 
No Challenges
31
5.06
 
Rights of Secured Parties as to Secured Obligations
32
5.07
 
General Application
32









i
25637890.5.BUSINESS

--------------------------------------------------------------------------------





Section 6.
 
[Reserved].
32
Section 7.
 
Covenants of the Obligors
33
7.01


 
Delivery and Other Perfection
33
7.02


 
Name; Jurisdiction of Organization, Etc.
35
7.03


 
Other Liens, Financing Statements or Control
35
7.04


 
Transfer of Collateral
35
7.05


 
Additional Subsidiary Guarantors
35
7.06


 
Control Agreements
36
7.07


 
Revolving Credit Agreement
36
7.08


 
Pledged Equity Interests
36
7.09


 
Voting Rights, Dividends, Etc. in Respect of Pledged Interests
37
7.10


 
Commercial Tort Claims
39
7.11


 
Intellectual Property
39
Section 8.
 
Acceleration Notice; Remedies; Distribution of Collateral
41
8.01


 
Notice of Acceleration
41
8.02


 
Preservation of Rights
41
8.03


 
Events of Default, Etc.
41
8.04


 
Deficiency
43
8.05


 
Private Sale
43
8.06


 
Application of Proceeds
43
8.07


 
Attorney-in-Fact
45
8.08


 
Intellectual Property
45
Section 9.
 
The Collateral Agent
45
9.01


 
Appointment; Powers and Immunities
45
9.02


 
Information Regarding Secured Parties
47
9.03


 
Reliance by Collateral Agent
47
9.04


 
Rights as a Secured Party
47
9.05


 
Indemnification
48
9.06


 
Non-Reliance on Collateral Agent and Other Secured Parties
48
9.07


 
Failure to Act
49
9.08


 
Resignation of Collateral Agent
49
9.09


 
Agents and Attorneys-in-Fact
49
Section 10.
 
Miscellaneous
50
10.01


 
Notices
50
10.02


 
No Waiver
50
10.03


 
Amendments to Security Documents, Etc.
50
10.04


 
Expenses; Indemnity; Damage Waiver
52
10.05


 
Successors and Assigns
53
10.06


 
Counterparts; Integration; Effectiveness; Electronic Execution
53
10.07


 
Severability
54
10.08


 
Governing Law; Submission to Jurisdiction
54













ii
25637890.5.BUSINESS

--------------------------------------------------------------------------------





10.09
 
Waiver of Jury Trial
55
10.10
 
Headings
55
10.11
 
Termination
55
10.12
 
Confidentiality
55
10.13
 
Release
55
10.14
 
Amendment and Restatement
56



ANNEX 2.05     –     Obligor Information
ANNEX 2.07     –     Pledged Equity Interests
ANNEX 2.08     –     Pledged Debt; Promissory Notes
ANNEX 2.09     –     Accounts
ANNEX 2.10     –     Commercial Tort Claims
ANNEX 2.11     –    Intellectual Property and Licenses


EXHIBIT A    –    Form of Agreement Regarding Uncertificated Equity Interests
EXHIBIT B    –    Form of Guarantee Assumption Agreement
EXHIBIT C    –    Form of Intellectual Property Security Agreement
EXHIBIT D    –    Form of Pledge Supplement








iii
25637890.5.BUSINESS

--------------------------------------------------------------------------------





AMENDED & RESTATED GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of May 6,
2019 (as amended, supplemented, or otherwise modified from time to time, this
“Agreement”), among SPECIAL VALUE CONTINUATION PARTNERS LLC, a Delaware limited
liability company (the “Borrower”), 36TH STREET CAPITAL PARTNERS HOLDINGS, LLC,
a Delaware limited liability company (“36th Street”), and each other entity that
becomes a “SUBSIDIARY GUARANTOR” after the Restatement Effective Date pursuant
to Section 7.05 hereof (collectively with 36th Street, the “Subsidiary
Guarantors” and, together with the Borrower, the “Obligors”), ING CAPITAL LLC,
as administrative agent for the Revolving Lenders (as hereinafter defined) (in
such capacity, together with its successors in such capacity, the “Revolving
Administrative Agent”), and ING CAPITAL LLC, as collateral agent for the Secured
Parties hereinafter referred to (in such capacity, together with its successors
in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, on the Original Effective Date, the Borrower, 36th Street, the
Revolving Administrative Agent and the Collateral Agent entered into that
certain Guarantee, Pledge and Security Agreement (the “Existing Security
Agreement”);
WHEREAS, the Obligors and the Secured Parties desire to amend and restate the
Existing Security Agreement in certain respects and, accordingly, hereby agree
that this Agreement amends, restates, supersedes and replaces the Existing
Security Agreement without disrupting the validity, priority, perfection,
enforceability or continuity of the security interests in and liens upon the
Collateral (as hereinafter defined) as granted under the Existing Security
Agreement;
WHEREAS, to induce the Revolving Lenders to extend credit to the Borrower under
the Revolving Credit Agreement (as hereinafter defined), the Borrower wishes to
provide (a) for certain of its Subsidiaries from time to time to become parties
hereto and to guarantee the payment of the Guaranteed Obligations (as
hereinafter defined), and (b) for the Borrower and the Subsidiary Guarantors to
continue to provide collateral security for the Secured Obligations (as
hereinafter defined);
WHEREAS, the Revolving Administrative Agent (on behalf of itself and the
Revolving Lenders) is entering into this Agreement for the purpose of setting
forth its rights to the Collateral (as hereinafter defined); and
WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral, pursuant to the terms and conditions set forth
herein.
NOW THEREFORE, the parties hereto agree that, effective as of the Restatement
Effective Date, the Existing Security Agreement is hereby amended and restated
in its entirety as follows:


25637890.5.BUSINESS

--------------------------------------------------------------------------------






Section 1.Definitions, Etc.

1.01    Certain Uniform Commercial Code Terms. As used herein, the terms
“Account”, “Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit
Account”, “Document”, “Electronic Chattel Paper”, “Equipment”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting
Obligations” and “Tangible Chattel Paper” have the respective meanings set forth
in Article 9 of the NYUCC (as hereinafter defined), and the terms “Certificated
Security”, “Clearing Corporation”, “Entitlement Holder”, “Financial Asset”,
“Indorsement”, “Securities Account”, “Securities Intermediary”, “Security”,
“Security Entitlement” and “Uncertificated Security” have the respective
meanings set forth in Article 8 of the NYUCC.

1.02    Additional Definitions. In addition, as used herein:
“36th Street” has the meaning assigned to such term in the preamble of this
Agreement.
“Acceleration” means the Revolving Credit Agreement Obligations or any other
Secured Obligations of any Secured Party having been declared (or become) due
and payable in full in accordance with the applicable Debt Documents following
the occurrence of an “event of default” (as defined in the applicable Debt
Documents) or an analogous event by the Borrower and the receipt of any notice
and/or expiration of any applicable grace period with respect thereto.
“Acceleration Notice” has the meaning assigned to such term in Section 8.01.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes a Portfolio Investment held by such
Obligor in the ordinary course of business. In no event shall the Administrative
Agent, the Collateral Agent or any Lender be deemed an Affiliate of Parent, the
Borrower or any of their Subsidiaries as a result of their relationship under
this Agreement.
“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.
“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.
“Bank Loans” means debt obligations (including term loans, revolving loans,
debtor-in-possession financings, the funded portion of revolving credit lines
and letter of


2
25637890.5.BUSINESS

--------------------------------------------------------------------------------





credit facilities and other similar loans and investments including interim
loans, bridge loans and senior subordinated loans) that are generally provided
under a syndicated loan or credit facility or pursuant to any loan agreement or
other similar credit facility, whether or not syndicated.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as in effect from time to time, or any successor statute.
“Belgium” means the Kingdom of Belgium.
“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.
“Borrowing Base” has the meaning assigned to such term in Section 5.13 of the
Revolving Credit Agreement.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP. Notwithstanding any other provision contained herein,
solely with respect to any change in GAAP after the Restatement Effective Date
with respect to the accounting for leases as either operating leases or capital
leases, any lease that is not (or would not be) a capital lease under GAAP as in
effect on the Restatement Effective Date shall not be treated as a capital
lease, and any lease that would be treated as a capital lease under GAAP as in
effect on the Restatement Effective Date shall continue to be treated as a
capital lease, hereunder and under the other Loan Documents, notwithstanding
such change in GAAP after the Restatement Effective Date, and all determinations
of Capital Lease Obligations shall be made consistently therewith (i.e.,
ignoring any such changes in GAAP after the Restatement Effective Date).
“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.
“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.
“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.


3
25637890.5.BUSINESS

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” has the meaning assigned to such term in Section 4.
“Commercial Tort Claims” means all “commercial tort claims” (as defined in
Article 9 of the NYUCC) held by any Obligor, including all commercial tort
claims listed on Annex 2.10 hereto.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Obligor is licensee or licensor
thereunder) including each agreement referred to in Annex 2.11 hereto.
“Copyrights” means all United States and foreign copyrights (including community
designs), including but not limited to copyrights in software and databases, and
all “Mask Works” (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or unregistered, and, with respect to any and all of the
foregoing: (i) all registrations and applications therefor including the
registrations and applications referred to in Annex 2.11 hereto, (ii) all
extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all proceeds of the foregoing, including
licenses, royalties, income, payments, claims, damages and proceeds of suit.
“Custodian” means Wells Fargo Bank, National Association, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Control Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian pursuant to the
terms of the Custodial and Account Control Agreement.
“Custodial and Account Control Agreement” means collectively, (i) the Amended
and Restated Custodial and Account Control Agreement, dated as of the
Restatement Effective Date, by and among the Borrower, the Collateral Agent and
the Custodian, (ii) the Second Amended and Restated Custodial and Account
Control Agreement, dated as of the Restatement Effective Date, by and among 36th
Street Capital Partners Holdings, LLC, a Delaware limited liability company, the
Collateral Agent and the Custodian and (iii) each such other custodial agreement
as may be entered into by and among


4
25637890.5.BUSINESS

--------------------------------------------------------------------------------





an Obligor, the Collateral Agent and a Custodian, in form and substance
reasonably satisfactory to the Collateral Agent and the Borrower.
“Debt Documents” means, collectively, the Loan Documents, any Hedging Agreement
evidencing or relating to any Hedging Agreement Obligations and (without
duplication) the Security Documents.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default or any comparable event under any Hedging Agreement.
“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered by a recorded UCC‑1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent:
(a)    subject to clause (l) below, in the case of each Certificated Security
(other than a U.S. Government Security, Clearing Corporation Security, Euroclear
Security or Clearstream Security), that such Certificated Security is either (i)
in the possession of the Collateral Agent and registered in the name of the
Collateral Agent (or its nominee) or Indorsed to the Collateral Agent or in
blank, or (ii) in the possession of the Custodian and registered in the name of
the Custodian (or its nominee) or Indorsed in blank and, in the case of this
clause (ii), the Custodian has either (A) agreed in documentation reasonably
satisfactory to the Collateral Agent (it being understood that the Custodial and
Account Control Agreement dated as of the Restatement Effective Date is
reasonably acceptable to the Collateral Agent) to hold such Certificated
Security as a bailee on behalf of the Collateral Agent or (B) credited the same
to a Securities Account for which the Custodian is the Securities Intermediary
and has agreed in a Custodial and Account Control Agreement that such
Certificated Security constitutes a Financial Asset and which Custodial and
Account Control Agreement provides that the Collateral Agent has NYUCC Control
over such Securities Account;
(b)    subject to clause (l) below, in the case of each Instrument, that such
Instrument is either (i) in the possession of the Collateral Agent and Indorsed
to the Collateral Agent or in blank, or (ii) in the possession of the Custodian
and Indorsed to the Collateral Agent or in blank and the Custodian has either
(A) agreed in documentation reasonably acceptable to the Collateral Agent (it
being understood that the Custodial and Account Control Agreement dated as of
the Restatement Effective Date is reasonably acceptable to the Collateral Agent)
to hold such Instrument as an agent or a bailee on behalf of the Collateral
Agent or (B) credited the same to a Securities Account for which the Custodian
is the Securities Intermediary and has agreed in a Custodial and Account Control
Agreement that such Instrument constitutes a Financial Asset and which Custodial
and Account


5
25637890.5.BUSINESS

--------------------------------------------------------------------------------





Control Agreement provides that the Collateral Agent has NYUCC Control over such
Securities Account;
(c)    subject to clause (l) below, in the case of each Uncertificated Security
(other than a U.S. Government Security, Clearing Corporation Security, Euroclear
Security or Clearstream Security), that such Uncertificated Security is either
(i) registered on the books of the issuer thereof to the Collateral Agent (or
its nominee), (ii) registered on the books of the issuer thereof to the
Custodian (or its nominee) under an arrangement where the Custodian has credited
the same to a Securities Account for which the Custodian is a Securities
Intermediary and has agreed that such Uncertificated Security constitutes a
Financial Asset and such arrangement provides that the Collateral Agent has
NYUCC Control over such Securities Account or (iii) registered on the books of
the issuer thereof to the Borrower but subject to an agreement among the
Borrower, the issuer thereof and the Collateral Agent substantially in the form
of Exhibit A or in such other form approved by the Collateral Agent that
provides the Collateral Agent has NYUCC Control over such Uncertificated
Security;
(d)    subject to clause (l) below, in the case of each Clearing Corporation
Security, that such Clearing Corporation Security is either (i) credited to a
Securities Account of the Collateral Agent at such Clearing Corporation (and, if
such Clearing Corporation Security is a Certificated Security, that the same is
held in the possession of such Clearing Corporation, or of an agent or custodian
on its behalf), or (ii) credited to a Securities Account of the Custodian at
such Clearing Corporation (and, if such Clearing Corporation Security is a
Certificated Security, that the same is in the possession of such Clearing
Corporation, or of an agent or custodian on its behalf) and the Security
Entitlement of the Custodian in such Clearing Corporation Securities Account has
been credited by the Custodian to a Securities Account for which the Custodian
is a Securities Intermediary under an arrangement where the Custodian has agreed
that such Clearing Corporation Security constitutes a Financial Asset and such
arrangement provides that the Collateral Agent has NYUCC Control over such
Securities Account;
(e)    in the case of each Euroclear Security and Clearstream Security, that the
actions described in clause (d) above have been taken with respect to such
Security as if such Security were a Clearing Corporation Security and Euroclear
and Clearstream were Clearing Corporations; provided, that such additional
actions shall have been taken as shall be necessary under the law of Belgium (in
the case of Euroclear) and Luxembourg (in the case of Clearstream) to accord the
Collateral Agent rights substantially equivalent to NYUCC Control over such
Security under the NYUCC;
(f)    in the case of each U.S. Government Security, that such U.S. Government
Security is either (i) credited to a securities account of the Collateral Agent
at a Federal Reserve Bank, or (ii) credited to a Securities Account of the


6
25637890.5.BUSINESS

--------------------------------------------------------------------------------





Custodian at a Federal Reserve Bank and the Security Entitlement of the
Custodian in such Federal Reserve Bank Securities Account has been credited by
the Custodian to a Securities Account for which the Custodian is a Securities
Intermediary under an arrangement where the Custodian has agreed that such U.S.
Government Security constitutes a Financial Asset and such arrangement provides
that the Collateral Agent has NYUCC Control over such Securities Account;
(g)    in the case of any Tangible Chattel Paper, that the original of such
Tangible Chattel Paper is either (i) in the possession of the Collateral Agent
in the United States or (ii) in the possession of the Custodian in the United
States under an arrangement where the Custodian has agreed to hold such Tangible
Chattel Paper as an agent or a bailee on behalf of the Collateral Agent, and in
each case any agreements that constitute or evidence such Tangible Chattel Paper
is free of any marks or notations indicating that it is then pledged, assigned
or otherwise conveyed to any Person other than the Collateral Agent;
(h)    subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor organized in
the United States, that such General Intangible falls within the collateral
description of a UCC-1 financing statement, naming the relevant Obligor as
debtor and the Collateral Agent as secured party and filed (x) in the
jurisdiction of organization of such Obligor, in the case of an Obligor that is
a “registered organization” (as defined in the NYUCC) or (y) in such other
filing office as may be required for perfection by filing under the Uniform
Commercial Code as in effect in any applicable jurisdiction, in the case of any
other Obligor; provided that in the case of a participation in a debt obligation
where such participation is evidenced by an Instrument, any one of the
following: (i) the criteria in clause (b) above have been satisfied with respect
to such Instrument, (ii) such Instrument is in the possession of the applicable
participating institution in the United States, and such participating
institution has agreed that it holds possession of such Instrument for the
benefit of the Collateral Agent (or for the benefit of the Custodian, and the
Custodian has agreed that it holds the interest in such Instrument as an agent
or a bailee on behalf of the Collateral Agent as provided in the Custodial and
Account Control Agreement or otherwise) or (iii) such Instrument is in the
possession of the applicable participating institution outside of the United
States and the relevant Obligor has taken or caused such participating
institution (and, if applicable, the obligor that issued such Instrument) to
take such actions as shall be necessary under the law of the jurisdiction where
such Instrument is physically located to accord the Collateral Agent rights
equivalent to NYUCC Control over such Instrument under the NYUCC;
(i)    subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor not organized
in the United States, that such Obligor shall have taken such action as shall be
necessary to accord the Collateral Agent rights substantially equivalent to a
perfected first-


7
25637890.5.BUSINESS

--------------------------------------------------------------------------------





priority (subject to Liens permitted pursuant to the Debt Documents) security
interest in such General Intangible under the NYUCC;
(j)    in the case of any Deposit Account or Securities Account that the bank or
Securities Intermediary at which such Deposit Account or Securities Account, as
applicable, is located has agreed that (i) the Collateral Agent has NYUCC
Control over such Deposit Account or Securities Account or (ii) that such
Deposit Account or Securities Account is in the name of the Custodian and the
Custodian has credited its rights in respect of such Deposit Account or
Securities Account (the “Underlying Accounts”) to a Securities Account for which
the Custodian is a Securities Intermediary under an arrangement where the
Custodian has agreed in a control agreement in form and substance reasonably
satisfactory to the Collateral Agent that the rights of the Custodian in such
Underlying Accounts constitute a Financial Asset and that the Collateral Agent
has NYUCC Control over such Securities Account;
(k)    in the case of any money (regardless of currency), that such money has
been credited to a Deposit Account or Securities Account over which the
Collateral Agent has NYUCC Control as described in clause (j) above;
(l)    in the case of any Certificated Security, Uncertificated Security or
Instrument either physically located outside of the United States or issued by a
Person organized outside of the United States, that such additional actions
shall have been taken as shall be necessary under applicable law or as shall be
reasonably requested by the Collateral Agent under applicable law to accord the
Collateral Agent rights substantially equivalent to those accorded to a secured
party under the NYUCC that has possession or NYUCC Control of such Certificated
Security, Uncertificated Security or Instrument;
(m)    in the case of each Portfolio Investment of any Obligor consisting of a
Bank Loan, in addition to all other actions required to be taken hereunder, that
all actions shall have been taken as required by Section 5.08(c) of the
Revolving Credit Agreement; and
(n)    in the case of each Portfolio Investment of any Obligor or other
Collateral not of a type covered by the foregoing clauses (a) through (m), that
such Portfolio Investment or other Collateral (to the extent required to be
“Delivered” pursuant to Section 7.01(a)) has been transferred to the Collateral
Agent in accordance with applicable law and regulation.
“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.
“Disqualified Equity Interests” means Equity Interests of the Borrower that
after issuance are subject to any agreement between the holder of such Equity
Interests and the Borrower whereby the Borrower is required to purchase, redeem,
retire, acquire, cancel


8
25637890.5.BUSINESS

--------------------------------------------------------------------------------





or terminate such Equity Interests, other than (x) as a result of a change in
control, or (y) in connection with any purchase, redemption, retirement,
acquisition, cancellation or termination with, or in exchange for, shares of
Equity Interests that are not Disqualified Equity Interests.
“Eligible Liens” means those Liens on the Collateral included in the Borrowing
Base permitted by each Debt Document (for the avoidance of doubt in the event of
any conflict or difference among the Debt Documents, the most restrictive
provisions that are in effect (after taking into account any modification,
supplement, amendment or waiver to such provisions) shall apply against the
Obligors hereunder).
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.
“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.
“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.
“Event of Default” means any Event of Default under and as defined in the
Revolving Credit Agreement and any event or condition that enables or permits
(after giving effect to any applicable grace or cure periods) the holder or
holders of any Hedging Agreement Obligations or any trustee or agent on its or
their behalf to cause any Hedging Agreement Obligations to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity.
“Excluded Assets” means, individually and collectively, (i) any Excluded Equity
Interest, (ii) any fiduciary accounts or any account for which any Obligor is
the servicer for another Person, including any accounts in the name of any
Obligor in its capacity as servicer for a Structured Subsidiary or any “Agency
Account” pursuant to Section 5.08(c)(v) of the Revolving Credit Agreement, (iii)
for the avoidance of doubt, any “escrow” or analogous account in which an
Obligor has an interest, (iv) any “intent-to-use” applications for trademarks or
service marks filed in the United States Patent and Trademark Office pursuant to
15 U.S.C. § 1051 Section (b)(1) unless and until evidence of use of the mark in
interstate commerce is submitted to and accepted by the United States Patent and
Trademark Office pursuant to 15 U.S.C. §1051 Section (c) or Section (d), at
which point such trademark or service mark application shall be considered
automatically included in the Collateral, (v) any Equity Interest in a Portfolio
Investment that is issued as an “equity kicker” to holders of subordinated debt
and such Equity Interest is pledged to secure senior debt of such Portfolio
Investment to the extent required thereby, (vi) any contract, property rights,


9
25637890.5.BUSINESS

--------------------------------------------------------------------------------





obligation, instrument or agreement to which an Obligor is a party (or to any of
its rights or interests thereunder) if the grant of a security interest therein
would constitute or result in either (a) the abandonment, invalidation or
unenforceability of any right, title or interest of such Obligor therein, or (b)
a breach or termination pursuant to the terms of, or a default under, any such
contract, property rights, obligation, instrument or agreement (other than to
the extent that any such terms would be rendered ineffective by Section 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect in the
relevant jurisdiction), (vii) any assets with respect to which applicable law
prohibits the creation or perfection of any security interest therein (other
than to the extent that any such prohibition is rendered ineffective by Section
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect in the
relevant jurisdiction), and (viii) to the extent constituting a Lien incurred
pursuant to Section 6.02(f) of the Credit Agreement, any account which
exclusively holds cash collateral posted as margin to secure any Hedging
Agreement.
“Excluded Equity Interest” means (i) any Equity Interest issued by any SBIC
Subsidiary with respect to which the terms of third-party financing prohibit the
creation or perfection of such security interests therein; provided, that if any
such SBIC Subsidiary shall at any time cease to be an SBIC Subsidiary pursuant
to the definition thereof in Section 1.01 of the Revolving Credit Agreement, the
Equity Interests issued by such Person shall no longer constitute Excluded
Equity Interests and shall become part of the Collateral hereunder and (ii) any
Equity Interest issued by any Structured Subsidiary with respect to which the
terms of third-party financing prohibit the creation or perfection of such
security interests therein; provided, that if any such Structured Subsidiary
shall at any time cease to be a Structured Subsidiary pursuant to the definition
thereof in Section 1.01 of the Revolving Credit Agreement, or if and to the
extent the terms of any such third-party financing cease to prohibit the
creation or perfection of such security interests therein, Equity Interests
issued by such Person shall no longer constitute Excluded Equity Interests and
shall become part of the Collateral hereunder.
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such specific Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Existing Security Agreement” has the meaning assigned to such term in the
recitals of this Agreement.


10
25637890.5.BUSINESS

--------------------------------------------------------------------------------





“Financial Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, controller or chief
compliance officer of the Borrower, in each case, who has been authorized by the
Board of Directors of the Parent, to execute the applicable document or
certificate.
“Financing Subsidiary” means (i) any Structured Subsidiary or (ii) any SBIC
Subsidiary.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B between the Collateral Agent and an
entity that, pursuant to Section 7.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.05, or to which the
Collateral Agent shall otherwise consent in its sole discretion).


11
25637890.5.BUSINESS

--------------------------------------------------------------------------------





“Guaranteed Obligations” means, collectively, the Revolving Credit Agreement
Obligations and the Hedging Agreement Obligations; provided, that “Guaranteed
Obligations” shall exclude any Excluded Swap Obligation.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
For the avoidance of doubt, in no event shall a Hedging Agreement include a
total return swap. Notwithstanding the foregoing, the Borrower may, at its
option, elect that a Hedging Agreement that would otherwise be entitled to the
benefits of this Agreement, and that would otherwise give rise to Hedging
Agreement Obligations hereunder, not be treated as a Hedging Agreement, and not
give rise to Hedging Agreement Obligations, hereunder. Such election shall be
effected by delivery by the Borrower to the Collateral Agent of a notice to such
effect, confirmed in writing by the respective hedge counterparty party to such
Hedging Agreement.
“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Revolving Lender (or any Affiliate thereof) under any Hedging
Agreement that is an interest rate or foreign currency exchange protection
agreement or other interest rate or foreign currency exchange hedging agreement
and has been designated by the Borrower by notice to the Collateral Agent as
being secured by this Agreement, including in each case all margin payments,
termination payments, fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to such Revolving Lender (or any Affiliate thereof)
under such Hedging Agreement, and including all interest and expenses accrued or
incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to such Obligor, whether or not such interest or
expenses are allowed as a claim in such proceeding; provided, that Hedging
Agreement Obligations shall not include any Excluded Swap Obligation.
For purposes hereof, it is understood that any obligations of any Obligor to a
Person arising under a Hedging Agreement entered into at the time such Person
(or an Affiliate thereof) is a “Revolving Lender” party to the Revolving Credit
Agreement (as applicable) shall nevertheless continue to constitute Hedging
Agreement Obligations for purposes hereof, notwithstanding that such Person (or
its Affiliate) may have assigned all of its Loans and other interests in the
Revolving Credit Agreement and, therefore, at the time a claim is to be made in
respect of such obligations, such Person (or its Affiliate) is no longer a
“Revolving Lender” party to the Revolving Credit Agreement, provided that
neither such Person nor any such Affiliate shall be entitled to the benefits of
this Agreement (and such obligations shall not constitute Hedging Agreement
Obligations hereunder) unless, at or prior to the time it ceased to be a
Revolving Lender hereunder, it shall have notified the Collateral Agent in
writing of the existence of such agreement. Subject to and without limiting the
preceding sentence, any Affiliate of a Revolving Lender that is a party to a
Hedging Agreement shall be included in the term “Revolving Lender” for purposes
of this


12
25637890.5.BUSINESS

--------------------------------------------------------------------------------





Agreement solely for purposes of the rights and obligations arising hereunder in
respect of such Hedging Agreement and the Hedging Agreement Obligations
thereunder.
The designation of any Hedging Agreement as being secured by this Agreement in
accordance with the first paragraph under this definition of “Hedging Agreement
Obligations” shall not create in favor of any Revolving Lender or any Affiliate
thereof that is a party thereto, except as expressly provided herein, (i) any
rights in connection with the management or release of any Collateral or of the
obligations of any Obligor under this Agreement or (ii) any rights to consent to
any amendment, waiver, or other matter under this Agreement or any other Loan
Document. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, as applicable, no provider or holder of any Hedging
Agreement Obligations (other than in its capacity as Revolving Administrative
Agent, Collateral Agent or Revolving Lender to the extent applicable) has any
individual right to enforce this Agreement or bring any remedies with respect to
any Lien on Collateral granted pursuant to the Loan Documents. By accepting the
benefits of this Agreement, such party shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by this Agreement as a
Secured Party, subject to the limitations set forth in the preceding sentence.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses in the ordinary course of business not past due for
more than 90 days after the date on which such trade account payable was due),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) the net amount such Person would be obligated for under any
Hedging Agreement if such Hedging Agreement was terminated at the time of
determination, (j) all obligations, contingent or otherwise, with respect to
Disqualified Equity Interests, and (k) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor (or such Person is
not otherwise liable for such Indebtedness). Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset


13
25637890.5.BUSINESS

--------------------------------------------------------------------------------





or Investment, (y) a commitment arising in the ordinary course of business to
make a future Portfolio Investment or fund the delayed draw or unfunded portion
of any existing Portfolio Investment or (z) indebtedness of an Obligor on
account of the sale by an Obligor of the first out tranche of any First Lien
Bank Loan that arises solely as an accounting matter under Accounting Standard
Codification 860, provided that such indebtedness (i) is non-recourse to the
Borrower and its Subsidiaries and (ii) would not represent a claim against the
Borrower or any of its Subsidiaries in a bankruptcy, insolvency or liquidation
proceeding of the Borrower or its Subsidiaries, in each case in excess of the
amount sold or purportedly sold.
“Indorsed” means, with respect to any Certificated Security or any Instrument,
that such Certificated Security or Instrument has been assigned or transferred
to the applicable transferee pursuant to an effective Indorsement.
“ING” means ING Capital LLC.
“Insolvency Law” means, as applicable, (a) the Bankruptcy Code and (b) any other
federal, state, provincial or foreign law for the relief of debtors or affecting
creditors’ rights generally.
“Insolvency Proceeding” means: (a) any voluntary case or proceeding under any
Insolvency Law with respect to any Obligor, (b) any other voluntary proceeding
or involuntary or bankruptcy case or proceeding, or any interim receivership,
liquidation or other similar case or proceeding with respect to any Obligor or
with respect to a material portion of its assets, (c) any liquidation,
dissolution, or winding up of any Obligor whether voluntary or involuntary and
whether or not involving any Insolvency Law or (d) any assignment for the
benefit of any creditors or any other marshaling of assets or liabilities of any
Obligor.
“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any


14
25637890.5.BUSINESS

--------------------------------------------------------------------------------





purchase option, call or similar right of a third party with respect to such
securities, except in favor of the issuer thereof (and, in the case of Portfolio
Investments that are equity securities, excluding customary drag-along,
tag-along, right of first refusal, restrictions on assignments or transfers and
other similar rights in favor of other equity holders of the same issuer).
“Loan Documents” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.
“Loans” means the loans made by the Revolving Lenders to the Borrower pursuant
to the Revolving Credit Agreement.
“Luxembourg” means the Grand Duchy of Luxembourg.
“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“NYUCC Control” means “control” as defined in Section 9-104, 9-105, 9-106 or
9‑107 of the NYUCC.
“Obligors” has the meaning assigned to such term in the preamble of this
Agreement.
“Organization Documents” means, for any Person, its constituent or
organizational documents, including: (a) in the case of any limited partnership,
the certificate of limited partnership and limited partnership agreement for
such Person; (b) in the case of any limited liability company, the articles of
formation and operating agreement for such Person; and (c) in the case of a
corporation, the certificate or articles of incorporation and the bylaws or
memorandum and articles of association for such Person.
“Original Effective Date” means February 26, 2018.
“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Obligor is licensee or licensor thereunder)
including each agreement referred to in Annex 2.11 hereto.
“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Annex 2.11 hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, and (vi) all proceeds of the
foregoing, including licenses, royalties, income, payments, claims, damages, and
proceeds of suit.


15
25637890.5.BUSINESS

--------------------------------------------------------------------------------





“Permitted Liens” means those Liens on the Collateral (other than Collateral
included in the Borrowing Base) permitted by each Debt Document (for the
avoidance of doubt in the event of any conflict or difference among the Debt
Documents, the most restrictive provisions that are in effect (after taking into
account any modification, supplement, amendment or waiver of such provisions)
shall apply against the Obligors hereunder).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pledge Supplement” means a supplement to this Agreement substantially in the
form of Exhibit D.
“Pledged Debt” means all indebtedness owed to any Obligor (other than Portfolio
Investments (unless issued by a Subsidiary)), the instruments (if any)
evidencing such indebtedness (including the instruments described on Annex 2.08
hereto) and all interest, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness.
“Pledged Equity Interests” means all Equity Interests (other than Excluded
Equity Interests) owned by any Obligor issued by any Subsidiary of such Obligor
(including the Equity Interests described on Annex 2.07 hereto) and the
certificates, if any, representing such Equity Interests and any interest of
such Obligor in the entries on the books of the issuer of such Equity Interests
or on the books of any Securities Intermediary pertaining to such Equity
Interests, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests.
“Pledged Interests” means all Pledged Debt and Pledged Equity Interests.
“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio that is (or will, at the end of the then
current fiscal quarter, be included) on the schedule of investments on the
financial statements of the Borrower delivered pursuant to Section 5.01(a) or
(c) of the Revolving Credit Agreement and, for the avoidance of doubt, shall not
include a Subsidiary.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


16
25637890.5.BUSINESS

--------------------------------------------------------------------------------





“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, partners, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Required Revolving Lenders” has the meaning given to the term “Required
Lenders” in the Revolving Credit Agreement (so long as the obligations under the
Revolving Credit Agreement are outstanding (other than unasserted contingent
expense reimbursement or indemnification obligations)).
“Required Secured Parties” means Secured Parties holding more than 50% of the
aggregate outstanding amount of the Revolving Credit Agreement Obligations.
“Restatement Effective Date” means May 6, 2019.
“Revolving Administrative Agent” has the meaning assigned to such term in the
preamble of this Agreement.
“Revolving Credit Agreement” means the Amended & Restated Senior Secured
Revolving Credit Agreement, dated as of the Restatement Effective Date, by and
among the Borrower, the Revolving Lenders from time to time party thereto, and
the Revolving Administrative Agent.
“Revolving Credit Agreement Obligations” means, collectively, all obligations of
the Borrower and the Subsidiary Guarantors to the Revolving Lenders and the
Revolving Administrative Agent under the Revolving Credit Agreement and the
other Loan Documents, including in each case in respect of the principal of and
interest on the loans made thereunder, and all fees, indemnification payments
and other amounts whatsoever, whether direct or indirect, absolute or
contingent, now or hereafter from time to time owing to the Revolving
Administrative Agent or the Revolving Lenders or any of them under or in respect
of the Revolving Credit Agreement and the other Loan Documents, and including
all interest and expenses accrued or incurred subsequent to the commencement of
any bankruptcy or insolvency proceeding with respect to the Borrower, whether or
not such interest or expenses are allowed as a claim in such proceeding;
provided that Revolving Credit Agreement Obligations shall not include any
Excluded Swap Obligation.
“Revolving Lender” means any “Lender” (as defined in the Revolving Credit
Agreement) that is from time to time party to the Revolving Credit Agreement.
“Revolving Loans” means the revolving loans made by the Revolving Lenders to the
Borrower pursuant to the Revolving Credit Agreement.
“SBIC Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an “SBIC Subsidiary” under the applicable Debt Documents and
pursuant to the procedures specified in such Debt Documents (if the
Administrative Agent and the Collateral Agent are not the same entity, with
notice to the Collateral Agent).


17
25637890.5.BUSINESS

--------------------------------------------------------------------------------





“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Revolving Credit Agreement Obligations and the Hedging Agreement Obligations,
(b) in the case of the Subsidiary Guarantors, the obligations of the Subsidiary
Guarantors in respect of the Guaranteed Obligations pursuant to Section 3.01 and
the Hedging Agreement Obligations (if such Subsidiary Guarantor is a primary
guarantor) and (c) in the case of all Obligors, all present and future
obligations of the Obligors to the Secured Parties, or any of them, hereunder or
under any other Security Document; provided that Secured Obligations shall not
include any Excluded Swap Obligation.
“Secured Party” means, collectively, the Revolving Lenders (including those
holding Hedging Agreement Obligations), the Revolving Administrative Agent and
each Person that is not a Revolving Lender and is owed a Hedging Agreement
Obligation of the type described in, and subject to the conditions set forth in,
the second paragraph of the definition of “Hedging Agreement Obligations”, and
the Collateral Agent.
“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodial and Account Control Agreement, all Uniform Commercial Code
financing statements filed with respect to the security interests in personal
property created pursuant hereto, and all other assignments, pledge agreements,
security agreements, control agreements and other instruments executed and
delivered at any time by any of the Obligors pursuant hereto or otherwise
providing or relating to any collateral security for any of the Secured
Obligations.
“Structured Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as a “Structured Subsidiary” under the applicable Debt Documents and
pursuant to the procedures specified in such Debt Documents (with notice to the
Collateral Agent).
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.
“Subsidiary Guarantors” has the meaning assigned to such term in the preamble of
this Agreement.


18
25637890.5.BUSINESS

--------------------------------------------------------------------------------





“Swap Obligation” means, with respect to any Subsidiary Guarantor, an obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Termination Date” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.
“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Obligor is licensee or licensor
thereunder) including each agreement referred to in Annex 2.11 hereto.
“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, and all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Annex 2.11 hereto, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages, and proceeds of suit.
“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Obligor is licensee or
licensor thereunder) including each agreement referred to in Annex 2.11 hereto.
“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all proceeds
of the foregoing, including licenses, royalties, income, payments, claims,
damages, and proceeds of suit.
“United States” means the United States of America.
“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States and the obligations of which are backed by the full faith and credit of
the United States and in the form of conventional bills, bonds and notes.

1.03    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter


19
25637890.5.BUSINESS

--------------------------------------------------------------------------------





forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
such successors and assigns set forth herein or in the applicable Debt
Document), (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits, Annexes and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits, Annexes and Schedules to, this
Agreement and (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Solely for purposes of this Agreement, any references to “obligations” owed by
any Person under any Hedging Agreement shall refer to the amount that would be
required to be paid by such Person if such Hedging Agreement were terminated at
such time (after giving effect to any netting agreement). Capitalized terms used
herein, unless otherwise defined herein, shall have the meanings ascribed
thereto in the Revolving Credit Agreement.

Section 2.    Representations and Warranties. Each Obligor represents and
warrants to the Secured Parties that:

2.01    Organization. Such Obligor is duly organized or incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization or incorporation.

2.02    Authorization; Enforceability. The execution, delivery and performance
of this Agreement, and the granting of the Liens contemplated hereunder, are
within such Obligor’s corporate or other powers and have been duly authorized by
all necessary corporate or other action, including by all necessary shareholder,
manager and/or member action and action by the Board of Directors of such
Obligor, as applicable. This Agreement has been duly executed and delivered by
such Obligor and constitutes a legal, valid and binding obligation of such
Obligor, enforceable in accordance with its terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

2.03    Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a)


20
25637890.5.BUSINESS

--------------------------------------------------------------------------------





do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been or
will be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant hereto or to the other
Security Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other Organization Documents of any Obligor or any order of
any Governmental Authority (including the Investment Company Act of 1940, as
amended from time to time, and the rules, regulations and orders issued by the
SEC thereunder), (c) will not violate or result in a default in any material
respect under any indenture, agreement or other instrument binding upon any
Obligor or any of its assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) except for the Liens created
pursuant hereto or to the other Security Documents, will not result in the
creation or imposition of any Lien on any asset of any Obligor.

2.04    Title. Such Obligor is the sole beneficial owner of the Collateral in
which a security interest is purported to be granted by such Obligor hereunder
and no Lien exists upon such Collateral other than (a) the security interest
created or provided for herein or in the other Security Documents, which
security interest constitutes a valid first and prior perfected Lien, subject to
Eligible Liens on the Collateral included in the Borrowing Base and subject to
Permitted Liens on all other Collateral and (b) other Liens not prohibited by
the provisions of any Debt Document.

2.05    Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and place
of business (or, if more than one, chief executive office) of each Obligor as of
the Restatement Effective Date are correctly set forth in Annex 2.05 (and of
each additional Obligor as of the date of the Guarantee Assumption Agreement
referred to below are set forth in the supplement to Annex 2.05 in Appendix A to
the Guarantee Assumption Agreement executed and delivered by such Obligor
pursuant to Section 7.05).

2.06    Changes in Circumstances. No Obligor has (a) within the period of four
months prior to the Restatement Effective Date (or, in the case of any
Subsidiary Guarantor, within the period of four months prior to the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement), changed
its location (as defined in Section 9-307 of the NYUCC), (b) as of the
Restatement Effective Date (or, with respect to any Subsidiary Guarantor, as of
the date it becomes a party hereto pursuant to a Guarantee Assumption
Agreement), changed its name or (c) as of the Restatement Effective Date (or,
with respect to any Subsidiary Guarantor, as of the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement), become a “new debtor” (as
defined in Section 9-102(a)(56) of the NYUCC) with respect to a currently
effective security agreement previously entered into by any other Person and
binding upon such Obligor, in each case except as notified in writing to the
Collateral Agent prior to the Restatement Effective Date (or, in the case of any
Subsidiary Guarantor, prior to the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement).


21
25637890.5.BUSINESS

--------------------------------------------------------------------------------






2.07    Pledged Equity Interests. (i) Annex 2.07 sets forth a complete and
correct list of all Pledged Equity Interests owned by any Obligor as of the
Restatement Effective Date (or owned by a Subsidiary Guarantor on the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement) and on the
Restatement Effective Date or the date of such joinder such Pledged Equity
Interests constitute the percentage of issued and outstanding shares of stock,
percentage of membership interests, percentage of partnership interests or
percentage of beneficial interest of the respective issuers thereof indicated on
Annex 2.07; (ii) on the Restatement Effective Date or the date of such joinder,
the Obligors listed on Annex 2.07 are the record and beneficial owners of the
Pledged Equity Interests free of all Liens, rights or claims of other Persons
and there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests; and (iii) no consent of any Person including any other
general or limited partner, any other member of a limited liability company, any
other shareholder or any other trust beneficiary is necessary in connection with
the creation, perfection or first priority (subject to Eligible Liens on the
Collateral included in the Borrowing Base and subject to Permitted Liens on all
other Collateral) status of the security interest of the Collateral Agent in any
Pledged Equity Interests or the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof.

2.08    Promissory Notes. Annex 2.08 sets forth a complete and correct list of
all Promissory Notes (other than any previously Delivered to the Custodian or
held in a Securities Account referred to in Annex 2.09) held by any Obligor on
the Restatement Effective Date (or held by a Subsidiary Guarantor on the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement) that are
either included in the Borrowing Base or have an aggregate unpaid principal
amount in excess of $75,000.

2.09    Deposit Accounts and Securities Accounts. Annex 2.09 sets forth a
complete and correct list of all Deposit Accounts, Securities Accounts and
Commodity Accounts of the Obligors on the Restatement Effective Date (and of any
Subsidiary Guarantor on the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement), except for any Deposit Account specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments.

2.10    Commercial Tort Claims. Annex 2.10 sets forth a complete and correct
list of all Commercial Tort Claims of the Obligors on the Restatement Effective
Date (and of any Subsidiary Guarantor on the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement).

2.11    Intellectual Property and Licenses.
(a)    Annex 2.11 sets forth a true and complete list as of the Restatement
Effective Date (or on the date a Subsidiary Guarantor becomes a party hereto
pursuant to a Guarantee Assumption Agreement) of (i) all United States, state
and foreign registrations of and applications for Patents, Trademarks, and
Copyrights owned by


22
25637890.5.BUSINESS

--------------------------------------------------------------------------------





each Obligor and (ii) all Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses that are material to such Obligor’s business;
(b)    as of the Restatement Effective Date or the date of such joinder, as
applicable, each Obligor is the sole and exclusive owner of the entire right,
title, and interest in and to all Intellectual Property listed on Annex 2.11,
free and clear of all Liens, claims, encumbrances and licenses, except for
Permitted Liens and the licenses set forth on Annex 2.11, and it owns or has the
valid right to use all other Intellectual Property used in or necessary to
conduct its business;
(c)    on the Restatement Effective Date or the date of such joinder, as
applicable, all Intellectual Property owned by the Obligors is subsisting and
has not been adjudged invalid or unenforceable, in whole or in part, and on the
Restatement Effective Date or the date of such joinder, as applicable, each
Obligor has performed all acts and has paid all renewal, maintenance, and other
fees and taxes required to maintain each and every registration and application
of Copyrights, Patents and Trademarks in full force and effect;
(d)    on the Restatement Effective Date or the date of such joinder, as
applicable, all Intellectual Property owned by or exclusively licensed to the
Obligors is valid and enforceable; as of the Restatement Effective Date or the
date of such joinder, as applicable, no holding, decision, or judgment has been
rendered against any Obligor in any action or proceeding before any court or
administrative authority challenging the validity of, any Obligor’s right to
register, or any Obligor’s rights to own or use, any Intellectual Property and
no such action or proceeding is pending or, to each Obligor’s knowledge,
threatened;
(e)    as of the Restatement Effective Date or the date of such joinder, as
applicable, all registrations and applications for Copyrights, Patents and
Trademarks owned by the Obligors are standing in the name of an Obligor, and
none of the Trademarks, Patents, Copyrights or Trade Secrets owned by the
Obligors has been licensed by any Obligor to any Affiliate or third party,
except as disclosed in Annex 2.11;
(f)    as of the Restatement Effective Date or the date of such joinder, as
applicable, each Obligor has been using appropriate statutory notice of
registration in connection with its use of registered Trademarks, proper marking
practices in connection with the use of Patents, and appropriate notice of
copyright in connection with the publication of Copyrights, in each case if
material to the business of such Obligor;
(g)    as of the Restatement Effective Date or the date of such joinder, as
applicable, each Obligor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademarks owned by or licensed to such
Obligor


23
25637890.5.BUSINESS

--------------------------------------------------------------------------------





and has taken all action reasonably necessary to ensure that all licensees of
such Trademarks use such adequate standards of quality;
(h)    to the knowledge of each Obligor, as of the Restatement Effective Date or
the date of such joinder, as applicable, the conduct of each Obligor’s business
does not infringe upon or otherwise misappropriate or violate any trademark,
patent, copyright, trade secret or other intellectual property right owned or
controlled by a third party; and no claim has been made, in writing or, to such
Obligor’s knowledge, threatened, that the use of any Intellectual Property owned
or used by any Obligor (or any of its respective licensees) or the conduct of
any Obligor’s business infringes, misappropriates, or violates the asserted
rights of any third party;
(i)    to the best of each Obligor’s knowledge, as of the Restatement Effective
Date or the date of such joinder, as applicable, no third party is infringing
upon or otherwise violating any rights in any Intellectual Property owned or
used by such Obligor, or any of its respective licensees;
(j)    as of the Restatement Effective Date or the date of such joinder, as
applicable, no settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by any Obligor or to which any
Obligor is bound that adversely affect any Obligor’s rights to own or use any
Intellectual Property; and
(k)    as of the Restatement Effective Date or the date of such joinder, as
applicable, no Obligor has made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale, transfer or
agreement of any Intellectual Property that has not been terminated or released,
and there is no effective financing statement or other document or instrument
now executed, or on file or recorded in any public office, granting a security
interest in or otherwise encumbering any part of the Intellectual Property,
other than in favor of the Collateral Agent.

Section 3.    Guarantee.

3.01    The Guarantee. The Subsidiary Guarantors hereby jointly and severally
guarantee to the Collateral Agent for the benefit of each of the Secured Parties
and their respective successors and permitted assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Guaranteed Obligations. The Subsidiary Guarantors hereby further jointly and
severally agree that if the Borrower shall fail to pay in full when due (whether
at stated or extended maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Subsidiary Guarantors will jointly and severally pay
the same without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.


24
25637890.5.BUSINESS

--------------------------------------------------------------------------------






3.02    Obligations Unconditional. The obligations of the Subsidiary Guarantors
under Section 3.01 are irrevocable, absolute and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3 that the obligations
of the Subsidiary Guarantors hereunder shall be absolute and unconditional under
any and all circumstances, other than, in each case, the satisfaction in full of
the Guaranteed Obligations. Without limiting the generality of the foregoing, it
is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Subsidiary Guarantors hereunder, which
shall remain absolute and unconditional as described above:


(a)    at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
(b)    any of the acts mentioned in any of the provisions of this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement, the other Debt Documents or
any other agreement or instrument referred to herein or therein shall be waived
or any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with;
(d)    the bankruptcy or insolvency of any Obligor; or
(e)    any Lien or security interest granted to, or in favor of, any Secured
Party as security for any of the Guaranteed Obligations shall fail to be
perfected.
The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever (except as expressly required by
this Agreement or any other Debt Document), and any requirement that any Secured
Party exhaust any right, power or remedy or proceed against the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.


25
25637890.5.BUSINESS

--------------------------------------------------------------------------------






3.03    Reinstatement. The obligations of the Subsidiary Guarantors under this
Section 3 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Subsidiary Guarantors jointly and
severally agree that they will indemnify the Secured Parties on demand for all
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented fees, charges and disbursements of any counsel (but excluding the
allocated costs of internal counsel)) incurred by the Secured Parties in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

3.04    Subrogation. The Subsidiary Guarantors hereby jointly and severally
agree that until the payment and satisfaction in full in cash of all Guaranteed
Obligations (other than unasserted contingent expense reimbursement or
indemnification obligations), and the expiration and termination of all
commitments to extend credit under all Debt Documents, they shall not exercise
any right or remedy arising by reason of any performance by them of their
guarantee in Section 3.01, whether by subrogation or otherwise, against the
Borrower or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Each Subsidiary Guarantor hereby
subordinates to the Guaranteed Obligations its exercise of any right or remedy
it has against any other Obligor in regards to or arising under any and all
debts, liabilities and other obligations, whether direct, indirect, primary,
secondary, several, joint and several or otherwise and irrespective of whether
such debts, liabilities and obligations be evidenced by note, contract, open
account, book entry or otherwise, owing to such Subsidiary Guarantor by any
other Obligor.

3.05    Remedies. The Subsidiary Guarantors jointly and severally agree that, as
between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Revolving Credit
Agreement, the provisions specifying the existence of an event of default (and
shall be deemed to have become automatically due and payable in the
circumstances provided therein including, in the case of the Revolving Credit
Agreement, such provisions) for purposes of Section 3.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
or any Subsidiary Guarantors and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of Section
3.01.

3.06    Continuing Guarantee. The guarantee in this Section 3 is a continuing
guarantee of payment (and not of collection), and shall apply to all Guaranteed
Obligations whenever arising.


26
25637890.5.BUSINESS

--------------------------------------------------------------------------------






3.07    Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 3 constitutes an instrument for
the payment of money, and consents and agrees that any Secured Party, at its
sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder, shall (to the extent permitted under
applicable law) have the right to bring motion action under New York CPLR
Section 3213.

3.08    Rights of Contribution. The Obligors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to
any Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 3 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.
For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder) of the Borrower and all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.


27
25637890.5.BUSINESS

--------------------------------------------------------------------------------






3.09    General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate or other law, or any Federal or state bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 3.01
would otherwise, taking into account the provisions of Section 3.08, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under Section
3.01, then, notwithstanding any other provision hereof to the contrary, the
amount of such liability shall, without any further action by such Subsidiary
Guarantor, any Secured Party or any other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.

3.10    Indemnity by Borrower. In addition to all such rights of indemnity and
subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 3.04), the Borrower agrees that (a) in the event a payment
shall be made by any Subsidiary Guarantor under this Agreement, the Borrower
shall indemnify such Subsidiary Guarantor for the full amount of such payment
and such Subsidiary Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Subsidiary Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part the
Guaranteed Obligations, the Borrower shall indemnify such Subsidiary Guarantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold.

3.11    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor to honor
all of its obligations under the guarantee contained in this Section 3 in
respect of Swap Obligations (provided, however that each Qualified ECP Guarantor
shall only be liable under this Section 3.11 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 3.11, or otherwise under the guarantee contained in this Section 3,
as it relates to such other Obligor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 3.11 shall
remain in full force and effect until payment in full of all the Secured
Obligations (other than unasserted contingent expense reimbursement or
indemnification obligations). Each Qualified ECP Guarantor intends that this
Section 3.11 constitute, and this Section 3.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Obligor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

3.12    Separate Exercise of Remedies. Collateral Agent (on behalf of Secured
Parties) may exercise remedies against the Borrower and Subsidiary Guarantor and
its property separately, whether or not Collateral Agent exercises remedies
against the other Obligors or any of its or their respective property.
Collateral Agent may enforce one or more Borrower’s or Subsidiary Guarantor’s
obligations without enforcing the obligations


28
25637890.5.BUSINESS

--------------------------------------------------------------------------------





of the other Obligors’ obligations and vice versa. Any failure or inability of
Collateral Agent to enforce one or more Borrower’s or Subsidiary Guarantor’s
obligations will not in any way limit Collateral Agent’s right to enforce the
obligations of any other Obligor. If Collateral Agent forecloses or exercises
similar remedies under any one or more Security Documents, then such foreclosure
or similar remedy will reduce the balance of the Secured Obligations only to the
extent of the cash proceeds that are irrevocably and actually realized and
received by the Secured Parties from such foreclosure or similar remedy or, if
applicable, Collateral Agent’s credit bid at such sale, regardless of the effect
of such foreclosure or similar remedy on the Secured Obligations secured by such
Security Documents under the applicable state Law.

Section 4.    Collateral. As collateral security for the payment in full when
due (whether at stated maturity, by acceleration or otherwise) of its Secured
Obligations, each Obligor hereby (i) reaffirms the security interest granted
pursuant to the Existing Security Agreement and (ii) pledges and grants to the
Collateral Agent for the benefit of the Secured Parties a security interest in
all of such Obligor’s right, title and interest in, to and under all of the
following property and assets of such Obligor, in each case whether tangible or
intangible, wherever located, and whether now owned by such Obligor or hereafter
acquired and whether now existing or hereafter coming into existence (all of the
property described in this Section 4, other than the property excluded pursuant
to the proviso to this Section 4, being collectively referred to herein as
“Collateral”):
(a)    all Accounts, all Chattel Paper, all Deposit Accounts, all Documents, all
General Intangibles (including all Intellectual Property), all Instruments
(including all Promissory Notes), all Portfolio Investments, all Pledged Debt,
all Pledged Equity Interests, all Investment Property not covered by the
foregoing (including all Securities, all Securities Accounts and all Security
Entitlements with respect thereto and Financial Assets carried therein, all
Commodity Accounts and Commodity Contracts, and, for the avoidance of doubt, all
of such Obligor’s interest in the limited liability company or membership
interests of each Subsidiary owned by such Obligor, all of such Obligor’s right
to participate in the management of the business and affairs of each such issuer
or otherwise control each such Subsidiary, and all of such Obligor’s rights as a
member of each such Subsidiary)), all letters of credit and Letter-of-Credit
Rights, all Money and all Goods (including Inventory and Equipment), and all
Commercial Tort Claims;
(b)    to the extent related to any Collateral, all Supporting Obligations;
(c)    to the extent related to any Collateral, all books, correspondence,
credit files, records, invoices and other papers (including all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of such Obligor or any computer bureau or service company from time to
time acting for such Obligor); and
(d)    all Proceeds of any of the foregoing Collateral.


29
25637890.5.BUSINESS

--------------------------------------------------------------------------------





PROVIDED, HOWEVER, that in no event shall the security interest granted under
this Section 4 attach to (and there shall be excluded from the definition of
“Collateral”) any Excluded Assets, and notwithstanding anything to the contrary
provided in this Agreement, the term “Collateral” shall not include, and the
Obligors shall not be deemed to have granted a security interest in, any
Excluded Assets. Notwithstanding the foregoing, Collateral shall include the
accounts listed on Annex 2.09 hereto.
Each Obligor hereby authorizes the Collateral Agent at any time and from time to
time (and reaffirms its authorization given prior to the Restatement Effective
Date) to file or record financing statements, continuation statements thereof,
amendments thereto and other filing or recording documents or instruments with
respect to the Collateral in such form and in such offices as the Collateral
Agent determines, in its sole discretion, are necessary or advisable to perfect
and maintain a continuing perfection of the first priority security interests of
the Collateral Agent under this Agreement. Each Obligor also authorizes the
Collateral Agent to use the collateral description “all personal property of the
debtor” or “all assets of the debtor,” in each case “whether now owned or
hereafter acquired or arising” or words of similar meaning in such financing
statements.

Section 5.    Certain Agreements Among Secured Parties. Neither the Borrower nor
any of its Subsidiaries shall have any rights under this Section 5 and no
Secured Party shall have any obligations to the Borrower or any of its
Subsidiaries under this Section 5 (for the avoidance of doubt, without limiting
the acknowledgments under Section 5.04).

5.01    Priorities; Additional Collateral.
(a)    Pari Passu Status of Obligations. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that their
respective interests in the Security Documents and the Collateral shall rank
pari passu and that the Secured Obligations shall be equally and ratably secured
by the Security Documents subject to the terms hereof and the priority of
payment established in Section 8.06.
(b)    Sharing of Guaranties and Liens. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that (i) such
Secured Party will not accept from any Subsidiary of the Borrower any guarantee
of any of the Guaranteed Obligations unless such guarantor simultaneously
guarantees the payment of all of the Guaranteed Obligations owed to all Secured
Parties, and (ii) such Secured Party will not hold, take, accept or obtain any
Lien upon any assets of any Obligor or any Subsidiary of the Borrower to secure
the payment and performance of the Secured Obligations except and to the extent
that such Lien is in favor of the Collateral Agent pursuant to this Agreement or
another Security Document to which the Collateral Agent is a party for the
benefit of all of the Secured Parties as provided herein.


30
25637890.5.BUSINESS

--------------------------------------------------------------------------------





Anything in this Section 5, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing; provided, that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.

5.02    Turnover of Collateral. If a Secured Party acquires custody, control or
possession of any Collateral or the Proceeds therefrom, other than pursuant to
the terms of this Agreement or on account of any payment that is not expressly
prohibited hereby, such Secured Party shall promptly (but in any event within
five (5) Business Days) cause such Collateral or Proceeds to be Delivered in
accordance with the provisions of this Agreement. Until such time as such
Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent.

5.03    Cooperation of Secured Parties. Each Secured Party will cooperate with
the Collateral Agent and with each other Secured Party in the enforcement of the
Liens upon the Collateral and otherwise in order to accomplish the purposes of
this Agreement and the Security Documents.

5.04    Limitation upon Certain Independent Actions by Secured Parties. No
Secured Party (other than the Collateral Agent) shall have any right to
institute any action or proceeding to enforce any term or provision of the
Security Documents or to enforce any of its rights in respect of the Collateral
or to exercise any other remedy pursuant to the Security Documents or at law or
in equity, for the purpose of realizing on the Collateral, or by reason of
jeopardy of any Collateral, or for the execution of any trust or power hereunder
(collectively, the “Specified Actions”), unless the Required Secured Parties
have delivered written instructions to the Collateral Agent and the Collateral
Agent shall have failed to act in accordance with such instructions within
thirty (30) days thereafter.  In such case but not otherwise, the Required
Secured Parties may appoint one Person to act on behalf of the Secured Parties
solely to take any of the Specified Actions (the “Appointed Party”), and, upon
the acceptance of its appointment as Appointed Party, the Appointed Party shall
be entitled to commence proceedings in any court of competent jurisdiction or to
take any other Specified Actions as the Collateral Agent might have taken
pursuant to this Agreement or the Security Documents (in accordance with the
directions of the Required Secured Parties). All parties hereto hereby
acknowledge and agree that should the Appointed Party act in accordance with
this provision, the Appointed Party shall be delegated the authority to take
such Specified Actions (without any further action necessary on the part of any
Person), and that such Appointed Party will have all the rights, remedies,
benefits and powers as are granted to the Collateral Agent pursuant hereto or
pursuant to any Security Documents with


31
25637890.5.BUSINESS

--------------------------------------------------------------------------------





respect to such Specified Actions, in each case, to the extent permitted by
applicable law; provided, that, notwithstanding anything to the contrary herein
or in any other Loan Document, in no event shall the Collateral Agent be liable
to any Person or be responsible for any loss, claim, damage, liability and/or
expense arising out of, related to, in connection with, or as a result of any
actions taken by such Appointed Party and in no event shall this provision limit
any of the rights, powers, privileges, remedies or benefits of the Collateral
Agent under the Loan Documents in any respect.

5.05    No Challenges. In no event shall any Secured Party take any action to
challenge, contest or dispute the validity, extent, enforceability, or priority
of the Collateral Agent’s Liens hereunder or under any other Security Document
with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such action. Each
of the Secured Parties agrees that it will not take any action to challenge,
contest or dispute the validity, enforceability or secured status of any other
Secured Party’s claims against any Obligor (other than any such claim resulting
from a breach of this Agreement by a Secured Party, or any challenge, contest or
dispute alleging arithmetical error in the determination of a claim), or that
would have the effect of invalidating any such claim, or support any Person who
takes any such action.

5.06    Rights of Secured Parties as to Secured Obligations. Notwithstanding any
other provision of this Agreement, the right of each Secured Party to receive
payment of the Secured Obligations held by such Secured Party when due (whether
at the stated maturity thereof, by acceleration or otherwise), as expressed in
any instrument evidencing or agreement governing such Secured Obligations, or to
institute suit for the enforcement of such payment on or after such due date,
and the obligation of the Obligors to pay their respective Secured Obligations
when due, shall not be impaired or affected without the consent of such Secured
Party as required in accordance with the Debt Documents to which such Secured
Party is a party or its Secured Obligations are bound; provided that,
notwithstanding the foregoing, each Secured Party agrees that it will not
attempt to exercise remedies with respect to any Collateral except as provided
in this Agreement or, in the case of the Collateral Agent and the Revolving
Administrative Agent, law.

5.07    General Application. This Section 5 shall be applicable both before and
after the institution of any Insolvency Proceeding involving the Borrower or any
other Obligor, including without limitation, the filing of any petition by or
against the Borrower or any other Obligor under the Bankruptcy Code, or any
other Insolvency Law, and all converted or succeeding cases in respect thereof,
and all references herein to the Borrower or any other Obligor shall be deemed
to apply to the trustee for the Borrower or such other Obligor and the Borrower
or such other Obligor as debtor-in-possession. The relative rights of the
Secured Parties in or to any distributions from or in respect of any Collateral
or proceeds of Collateral shall continue after the institution of any Insolvency
Proceeding involving the Borrower or any other Obligor on the same basis as
prior to the date of such institution. This Section 5 is a “subordination
agreement” under section 510(a) of the Bankruptcy Code and shall be enforceable
in any Insolvency Proceeding. Notwithstanding anything to the contrary contained
herein, the Secured Parties agree that they will not


32
25637890.5.BUSINESS

--------------------------------------------------------------------------------





propose, support or vote in favor of any plan of reorganization or similar
dispositive restructuring plan in connection with an Insolvency Proceeding
unless more than two-thirds in amount of allowed claims held by the Secured
Parties holding Revolving Credit Agreement Obligations agree to vote for any
such plan.

Section 6.    [Reserved].

Section 7.    Covenants of the Obligors. In furtherance of the grant of the
security interest pursuant to Section 4, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Parties as follows:

7.01    Delivery and Other Perfection.
(a)    With respect to any Portfolio Investment or other Collateral as to which
physical possession by the Collateral Agent or the Custodian is required in
order for such Portfolio Investment or Collateral to have been “Delivered”, such
Obligor shall take such actions as shall be necessary to effect Delivery thereof
on or prior to the Restatement Effective Date and within ten (10) Business Days,
after the acquisition thereof by an Obligor with respect to any such Portfolio
Investment or Collateral acquired after the Restatement Effective Date.
Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then: (i) in
the case of any Investment in Indebtedness other than a Noteless Assigned Loan,
if such destroyed or lost document is an original promissory note registered in
the name of an Obligor, such original promissory note shall constitute an
“Undelivered Note” and the Borrower shall have up to twenty (20) Business Days
from the date when any Tennenbaum Party has knowledge of such loss or
destruction to deliver to the Custodian a replacement promissory note and comply
with the requirements of paragraph (1)(c)(x) of Schedule 1.01(d) to the
Revolving Credit Agreement; provided, that during such twenty (20) Business Day
period the limitations under paragraph (1)(a)(i) and (ii) of Schedule 1.01(d) to
the Revolving Credit Agreement shall apply; and (ii) in the case of any Noteless
Assigned Loans, if such destroyed instrument or document is an original transfer
document or instrument relating to such Noteless Assigned Loan, the Borrower
shall have up to twenty (20) Business Days from the date when any Tennenbaum
Party has knowledge of such loss or destruction to deliver to the Custodian a
replacement instrument or document and comply with the requirements of paragraph
(1)(c)(x) of Schedule 1.01(d) to the Revolving Credit Agreement. As to all other
Collateral, such Obligor shall cause the same to be Delivered within three (3)
Business Days of the acquisition thereof, provided that Delivery shall not be
required with respect to (1) accounts of the type described in clauses (A) and
(B) of Section 7.06 to the extent set forth therein, and (2) immaterial assets
so long as (x) such assets are not included in the Borrowing Base, (y) the
Collateral Agent has a perfected first priority lien (subject to Eligible Liens)
on such assets and no other Person exercises Control over such assets and such
assets have not been otherwise “Delivered” to any other Person, and (z) the
aggregate value of all such assets collectively described in this Section
7.01(a)(2) does not at any time exceed $75,000; and provided further that the
proviso to clause (h) of the definition of “Delivery” does not apply to any


33
25637890.5.BUSINESS

--------------------------------------------------------------------------------





participation in a loan held by an Obligor pursuant only to a customary
participation agreement (it being understood that under no circumstances will
participations in a loan be included as an Eligible Portfolio Investment,
whether or not such clause (h) has been complied with). In addition, and without
limiting the generality of the foregoing, each Obligor shall promptly from time
to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
account control agreements or any other agreements or consents or other papers
as may be necessary or as may be reasonably requested by the Collateral Agent to
create, preserve, perfect, maintain the perfection of or validate the security
interest granted pursuant hereto or to enable the Collateral Agent to exercise
and enforce its rights hereunder with respect to such security interest, and
without limiting the foregoing, shall:
(i)    keep full and accurate books and records relating to the Collateral in
all material respects and (to the extent reasonably necessary to create, perfect
or maintain the priority of any liens granted to the Collateral Agent in such
Collateral) stamp or otherwise mark such books and records in such a manner as
the Collateral Agent may reasonably require in order to reflect the security
interests granted by this Agreement;
(ii)    permit representatives and advisors of the Collateral Agent, upon
reasonable notice, at any time during normal business hours, to inspect and make
abstracts from its books and records pertaining to the Collateral, and permit
representatives and advisors of the Collateral Agent to be present at such
Obligor’s place of business to receive copies of communications and remittances
relating to the Collateral, and forward copies of any notices or communications
received by such Obligor with respect to the Collateral, all in such manner as
the Collateral Agent may reasonably require;
(iii)    take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property with any Intellectual Property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including the United States Patent and Trademark Office and the
United States Copyright Office; and
(iv)    at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Obligor’s title to or the Collateral Agent’s
security interest in all or any part of the Intellectual Property included in
the Collateral.
(b)    Unless released from the Collateral pursuant to Section 10.03(e) or (f),
once any Collateral has been Delivered, the Obligors shall not take or permit
any action that would result in such Collateral no longer being Delivered
hereunder and shall promptly from time to time give, execute, deliver, file,
record, authorize or obtain all such financing statements, continuation
statements, notices, instruments, documents, account control agreements or any
other agreements or consents or other papers as may be necessary or desirable in
the judgment of the Collateral Agent to continue the Delivered


34
25637890.5.BUSINESS

--------------------------------------------------------------------------------





status of any Collateral. Without limiting the generality of the foregoing, the
Obligors shall not terminate any arrangement with the Custodian unless and until
a successor Custodian reasonably satisfactory to the Collateral Agent has been
appointed and has executed all documentation necessary to continue the Delivered
status of the Collateral, which documentation shall be in form and substance
satisfactory to the Collateral Agent.

7.02    Name; Jurisdiction of Organization, Etc. Each Obligor agrees that (a)
without providing at least thirty (30) days prior written notice to the
Collateral Agent (or such shorter period as may be approved by the Collateral
Agent in its sole discretion), such Obligor will not change its name, its place
of business or, if more than one, chief executive office, or its mailing address
or organizational identification number if it has one, (b) if such Obligor does
not have an organizational identification number and later obtains one, such
Obligor will forthwith notify the Collateral Agent of such organizational
identification number, and (c) such Obligor will not change its type of
organization, jurisdiction of organization or other legal structure unless such
change is specifically permitted hereby or by the Revolving Credit Agreement (as
long as any of the Revolving Credit Agreement Obligations are outstanding (other
than unasserted contingent expense reimbursement or indemnification
obligations)) and such Obligor provides the Collateral Agent with at least
thirty (30) days prior written notice of such permitted change (or such shorter
period as may be approved by the Collateral Agent in its sole discretion).

7.03    Other Liens, Financing Statements or Control. Except as otherwise
permitted under Section 6.02 of the Revolving Credit Agreement (as long as any
of the Revolving Credit Agreement Obligations are outstanding (other than
unasserted contingent expense reimbursement or indemnification obligations)),
and the applicable provisions of each other Debt Document, the Obligors shall
not (a) create or suffer to exist any Lien upon or with respect to any
Collateral, (b) file or suffer to be on file, or authorize or permit to be filed
or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to any of the Collateral in which the Collateral Agent
is not named as the sole Collateral Agent for the benefit of the Secured
Parties, or (c) cause or permit any Person other than the Collateral Agent to
have NYUCC Control of any Deposit Account, Electronic Chattel Paper, Investment
Property or Letter-of-Credit Right constituting part of the Collateral.

7.04    Transfer of Collateral. Except as otherwise permitted under Section 6.03
of the Revolving Credit Agreement and the applicable provisions of each other
Debt Document, the Obligors shall not sell, transfer, assign, license or grant
an option or otherwise dispose of any Collateral.

7.05    Additional Subsidiary Guarantors. As contemplated by Section 5.08 of the
Revolving Credit Agreement, new Subsidiaries (other than a Financing Subsidiary)
of the Borrower formed or acquired by the Borrower after the date hereof,
existing Subsidiaries of the Borrower that after the date hereof cease to
constitute Financing Subsidiaries under the Revolving Credit Agreement, and any
other Person that otherwise becomes a Subsidiary (other than a Financing
Subsidiary) within the meaning of the


35
25637890.5.BUSINESS

--------------------------------------------------------------------------------





definition thereof, are required to become a “Subsidiary Guarantor” under this
Agreement, by executing and delivering to the Collateral Agent a Guarantee
Assumption Agreement in the form of Exhibit B hereto. Accordingly, upon the
execution and delivery of any such Guarantee Assumption Agreement by any such
Subsidiary, such Subsidiary shall automatically and immediately, and without any
further action on the part of any Person, become a “Subsidiary Guarantor” and an
“Obligor” for all purposes of this Agreement, and Annexes 2.05, 2.07, 2.08,
2.09, 2.10 and 2.11 hereto shall be deemed to be supplemented in the manner
specified in such Guarantee Assumption Agreement. In addition, upon execution
and delivery of any such Guarantee Assumption Agreement, the new Subsidiary
Guarantor makes the representations and warranties set forth in Section 2 as of
the date of such Guarantee Assumption Agreement and shall be permitted to update
the Annexes with respect to such Subsidiary.

7.06    Control Agreements. No Obligor shall open or maintain any account with
any bank, securities intermediary or commodities intermediary (other than (A)
any Agency Account (as defined in the Revolving Credit Agreement), (B) any such
accounts which hold solely money or financial assets of a Financing Subsidiary,
(C) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment, and (D) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (D), does not at any time exceed $75,000, provided that in the case
of each of the foregoing clauses (A) through (D), no other Person (other than
the depository institution at which such account is maintained) shall have NYUCC
Control over such account and such account shall not have been otherwise
“Delivered” to any other Person) unless such Obligor has notified the Collateral
Agent of such account and the Collateral Agent has NYUCC Control over such
account pursuant to a control agreement in form and substance reasonably
satisfactory to the Collateral Agent.

7.07    Revolving Credit Agreement. Each Subsidiary Guarantor agrees to perform,
comply with and be bound by the covenants of the Revolving Credit Agreement (as
long as any of the Revolving Credit Agreement Obligations are outstanding (other
than unasserted contingent expense reimbursement or indemnification
obligations)) (which provisions are incorporated herein by reference),
applicable to such Subsidiary Guarantor as if each Subsidiary Guarantor were a
signatory to the Revolving Credit Agreement.

7.08    Pledged Equity Interests.
(a)    In the event any Obligor acquires rights in any Pledged Equity Interest
after the Restatement Effective Date or any Excluded Equity Interest held by any
Obligor becomes a Pledged Equity Interest after the Restatement Effective Date
because it ceases to constitute an Excluded Equity Interest, such Obligor shall
promptly deliver to the Collateral Agent a completed Pledge Supplement, together
with all supplements to Annexes thereto, reflecting such new Pledged Equity
Interests. Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Collateral Agent shall attach to all Pledged Equity
Interests


36
25637890.5.BUSINESS

--------------------------------------------------------------------------------





immediately upon any Obligor’s acquisition of rights therein and shall not be
affected by the failure of any Obligor to deliver a supplement to Annex 2.07 as
required hereby;
(b)    Without the prior written consent of the Collateral Agent, no Obligor
shall vote to enable or take any other action to: (a) amend or (other than in
connection with a liquidation permitted under Section 6.03 of the Revolving
Credit Agreement and under each other Debt Document) terminate any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other Organization Documents in any way that materially and adversely
changes the rights of such Obligor with respect to any Pledged Equity Interest
or that adversely affects the validity, perfection or priority of the Collateral
Agent’s security interest or the ability of the Collateral Agent to exercise its
rights and remedies under this Agreement with respect to such Pledged Equity
Interest, (b) other than as permitted under the Revolving Credit Agreement and
each other Debt Document, permit any issuer of any Pledged Equity Interest to
dispose of all or a material portion of their assets, or (c) cause any issuer of
any Pledged Equity Interests which are interests in a partnership or limited
liability company and which are not securities (for purposes of the NYUCC) on
the date hereof or the date acquired (if later) to elect or otherwise take any
action to cause such Pledged Equity Interests to be treated as securities for
purposes of the NYUCC; except if such Obligor shall promptly notify the
Collateral Agent in writing of any such election or action and, in such event,
shall take all steps necessary or advisable in the Collateral Agent’s reasonable
discretion to establish the Collateral Agent’s NYUCC Control thereof;
(c)    Each Obligor consents to the grant by each other Obligor of a security
interest in all Pledged Equity Interests to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Equity Interest
to the Collateral Agent or its nominee following the occurrence and during the
continuation of an Event of Default and to the substitution of the Collateral
Agent or its nominee as a partner in any partnership or as a member in any
limited liability company with all the rights and powers related thereto;
(d)    Each Obligor that is an issuer of any uncertificated Pledged Equity
Interests hereby agrees that it will, subject to the terms and conditions of
Section 7.09 and the other terms and conditions hereof, comply with all
instructions of the Collateral Agent with respect to such uncertificated Pledged
Equity Interests without further consent by the applicable owner or holder of
such uncertificated Pledged Equity Interests; and
(e)    All Pledged Interests that are Equity Interests of Subsidiaries shall at
all times be Delivered.

7.09    Voting Rights, Dividends, Etc. in Respect of Pledged Interests.
(a)    So long as no Event of Default shall have occurred and be continuing:


37
25637890.5.BUSINESS

--------------------------------------------------------------------------------





(i)    each Obligor may exercise or refrain from exercising any and all voting
and other consensual rights pertaining to any Pledged Interests for any purpose
not inconsistent with the terms of this Agreement or any Debt Document, other
than in any way that could reasonably be expected to adversely affect in any
material respect the value, liquidity or marketability of any Collateral or the
creation, perfection and priority of the Collateral Agent’s Lien or the ability
of the Collateral Agent to exercise its rights and remedies under this Agreement
with respect to such Pledged Interest;
(ii)    each of the Obligors may receive and retain any and all dividends,
interest or other distributions paid in respect of the Pledged Interests to the
extent permitted by the Debt Documents; provided, however, that (except with
respect to any Pledged Interest that is also a Portfolio Investment) any and all
(A) dividends and interest paid or payable other than in cash in respect of, and
Instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest or other distribution or
payment which at the time of such payment was not permitted by the Debt
Documents, shall constitute Collateral, be Delivered hereunder and remain
subject to the first priority Lien of the Collateral Agent to hold as Pledged
Interests, and, in each case, shall, if received by any of the Obligors, be
received in trust for the benefit of the Collateral Agent, shall be segregated
from the other property or funds of the Obligors, and shall be forthwith
Delivered hereunder in the exact form received with any necessary indorsement
and/or appropriate stock powers duly executed in blank, to be and remain subject
to the first priority Lien of the Collateral Agent as Pledged Interests and as
further collateral security for the Secured Obligations; provided that the
Obligors shall be permitted to take any action with respect to cash described in
clauses (B) and (C) not prohibited by the other Debt Documents; and
(iii)    the Collateral Agent will execute and deliver (or cause to be executed
and delivered) to any Obligor all such proxies and other instruments as such
Obligor may reasonably request for the purpose of enabling such Obligor to
exercise the voting and other rights which it is entitled to exercise pursuant
to Section 7.09(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to Section
7.09(a)(ii) hereof.
(b)    Automatically upon the occurrence and during the continuance of an Event
of Default:
(i)    all rights of each Obligor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to Section
7.09(a)


38
25637890.5.BUSINESS

--------------------------------------------------------------------------------





(i) hereof, and to receive the dividends, distributions, interest and other
payments that it would otherwise be authorized to receive and retain pursuant to
Section 7.09(a)(ii) hereof, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to exercise such voting and other consensual rights and to receive and hold as
Pledged Interests such dividends, distributions and interest payments;
(ii)    the Collateral Agent is authorized to notify each debtor with respect to
the Pledged Debt or other Portfolio Investments to make payment directly to the
Collateral Agent (or its designee) and may collect any and all moneys due or to
become due to any Obligor in respect of the Pledged Debt or other Portfolio
Investments, and each of the Obligors hereby authorizes each such debtor to make
such payment directly to the Collateral Agent (or its designee) without any duty
of inquiry;
(iii)    without limiting the generality of the foregoing, the Collateral Agent
may at its option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Interests or any Portfolio Investments as if it were the absolute owner
thereof, including the right to exchange, in its discretion, any and all of the
Pledged Interests or any Portfolio Investments upon the merger, consolidation,
reorganization, recapitalization or other adjustment of any issuer thereof, or
upon the exercise by any such issuer of any right, privilege or option
pertaining to any Pledged Interests or any Portfolio Investments, and, in
connection therewith, to deposit and deliver any and all of the Pledged
Interests or any Portfolio Investments with any committee, depository, transfer
agent, registrar or other designated agent upon such terms and conditions as it
may determine; and
(iv)    all dividends, distributions, interest and other payments that are
received by any of the Obligors contrary to the provisions of Section 7.09(b)(i)
hereof shall be received in trust for the benefit of the Collateral Agent, shall
be segregated from other funds of the Obligors, and shall be forthwith paid over
to the Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations.

7.10    Commercial Tort Claims. Each Obligor agrees that with respect to any
Commercial Tort Claim in excess of $100,000 individually hereafter arising it
shall deliver to the Collateral Agent a completed Pledge Supplement, together
with all supplements to Annexes thereto, identifying such new Commercial Tort
Claims.

7.11    Intellectual Property. Each Obligor hereby covenants and agrees as
follows:


39
25637890.5.BUSINESS

--------------------------------------------------------------------------------





(a)    it shall not do any act or omit to do any act whereby any of the
Intellectual Property which such Obligor determines in its reasonable business
judgment is material to the business of such Obligor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;
(b)    it shall not, with respect to any Trademarks which such Obligor
determines in its reasonable business judgment are material to the business of
such Obligor, cease the use of any of such Trademarks or fail to maintain the
level of the quality of products sold and services rendered under any such
Trademarks at a level which such Obligor determines in its reasonable business
judgment to be appropriate to maintain the value of such Trademarks, and each
Obligor shall take all steps reasonably necessary to ensure that licensees of
such Trademarks use such consistent standards of quality;
(c)    it shall promptly notify the Collateral Agent if it knows or has reason
to know that any item of the Intellectual Property that is material to the
business of any Obligor may become (a) abandoned or dedicated to the public or
placed in the public domain, (b) invalid or unenforceable, or (c) subject to any
adverse determination or development (including the institution of proceedings)
in any action or proceeding in the United States Patent and Trademark Office,
the United States Copyright Office, any state registry, any foreign counterpart
of the foregoing, or any court, other than in the ordinary course of prosecuting
and/or maintaining the applications or registrations of such Intellectual
Property;
(d)    it shall take all reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Obligor that
such Obligor determines in its reasonable business judgment is material to its
business which is now or shall become included in the Intellectual Property
Collateral;
(e)    in the event that it has knowledge that any Intellectual Property owned
by or exclusively licensed to any Obligor is infringed, misappropriated, or
diluted by a third party, such Obligor shall, except as it determines otherwise
in its reasonable business judgment, promptly take all reasonable actions to
stop such infringement, misappropriation, or dilution and protect its rights in
such Intellectual Property including, but not limited to, the initiation of a
suit for injunctive relief and to recover damages;
(f)    it shall promptly (but in no event more than thirty (30) days after any
Obligor obtains knowledge thereof) report to the Collateral Agent (i) the filing
by or on behalf of such Obligor of any application to register any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or any state registry or foreign counterpart of the foregoing
and (ii) the


40
25637890.5.BUSINESS

--------------------------------------------------------------------------------





registration of any Intellectual Property owned by such Obligor by any such
office, in each case by executing and delivering to the Collateral Agent a
completed Pledge Supplement, together with all supplements to Annexes thereto;
(g)    it shall, promptly upon the reasonable request of the Collateral Agent,
execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property Collateral, whether now owned
or hereafter acquired by or on behalf of such Obligor, including intellectual
property security agreements in the form of Exhibit C hereto;
(h)    it shall hereafter use commercially reasonable efforts so as not to
permit the inclusion in any contract to which it hereafter becomes a party of
any provision that could or might in any way materially impair or prevent the
creation of a security interest in, or the assignment of, such Obligor’s rights
and interests in any property included within the definitions of any
Intellectual Property acquired under such contracts;
(i)    it shall take all steps reasonably necessary to protect the secrecy of
all Trade Secrets, including entering into confidentiality agreements with its
employees and labeling and restricting access to secret information and
documents; and
(j)    it shall continue to collect, at its own expense, all amounts due or to
become due to such Obligor in respect of the Intellectual Property Collateral or
any portion thereof. In connection with such collections, each Obligor may take
(and, while an Event of Default exists, at the Collateral Agent’s reasonable
direction, shall take) such action as such Obligor or the Collateral Agent may
deem reasonably necessary or advisable to enforce collection of such amounts.
Notwithstanding the foregoing, while an Event of Default exists, the Collateral
Agent shall have the right at any time, to notify, or require any Obligor to
notify, any obligors with respect to any such amounts of the existence of the
security interest created hereby.

Section 8.    Acceleration Notice; Remedies; Distribution of Collateral.

8.01    Notice of Acceleration. Upon receipt by the Collateral Agent of a
written notice from any Secured Party which (i) expressly refers to this
Agreement, (ii) describes an event or condition which has occurred and is
continuing and (iii) expressly states that such event or condition constitutes
an Acceleration as defined herein, the Collateral Agent shall promptly notify
each other party hereto (other than Obligors) of the receipt and contents
thereof (any such notice is referred to herein as a “Acceleration Notice”).

8.02    Preservation of Rights. The Collateral Agent shall not be responsible in
any way for any depreciation in the value of the Collateral nor be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.


41
25637890.5.BUSINESS

--------------------------------------------------------------------------------






8.03    Events of Default, Etc. During the period during which an Event of
Default shall have occurred and be continuing:
(a)    each Obligor shall, at the request of the Collateral Agent, assemble the
Collateral owned by it at such place or places, reasonably convenient to both
the Collateral Agent and such Obligor, designated in the Collateral Agent’s
request;
(b)    the Collateral Agent may make any reasonable compromise or settlement
deemed desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of the Collateral;
(c)    the Collateral Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not the Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including
the right, to the fullest extent permitted by applicable law, to exercise all
voting, consensual and other powers of ownership pertaining to the Collateral as
if the Collateral Agent were the sole and absolute owner thereof (and each
Obligor agrees to take all such action as may be appropriate to give effect to
such right);
(d)    the Collateral Agent in its discretion may, in its name or in the name of
any Obligor or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so; and
(e)    the Collateral Agent may, upon reasonable prior notice (provided that at
least ten (10) Business Days’ prior notice shall be deemed to be reasonable) to
the Obligors of the time and place (or, if such sale is to take place on the
NYSE or any other established exchange or market, prior to the time of such sale
or other disposition), with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of the Collateral Agent, the other Secured Parties or any of their respective
agents, sell, assign or otherwise dispose of all or any part of such Collateral,
at such place or places as the Collateral Agent deems appropriate, and for cash
or for credit or for future delivery (without thereby assuming any credit risk),
at public or private sale, without demand of performance or notice of intention
to effect any such disposition or of the time or place thereof (except such
notice as is required above or by applicable statute and cannot be waived), and
the Collateral Agent or any other Secured Party or anyone else may be the
purchaser, assignee or recipient of any or all of the Collateral so disposed of
at any public sale (or, to the extent permitted by law, at any private sale) and
thereafter, to the fullest extent permitted by law, hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Obligors, any such demand, notice
and


42
25637890.5.BUSINESS

--------------------------------------------------------------------------------





right or equity being hereby expressly waived and released, to the fullest
extent permitted by law.
The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.
The proceeds of each collection, sale or other disposition under this Section
8.03 shall be applied in accordance with Section 8.06.
The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Obligors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.
Notwithstanding any other provision to the contrary herein or in any other Loan
Document, the Collateral Agent shall not issue any notice of exclusive control
under any Custodial and Account Control Agreement or under any agreement
regarding Uncertificated Security until an Event of Default has occurred and is
continuing.

8.04    Deficiency. If the proceeds of sale, collection or other realization of
or upon the Collateral pursuant to Section 8.03 are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Obligors shall remain liable for any such deficiency.

8.05    Private Sale. The Collateral Agent and the Secured Parties shall incur
no liability as a result of the sale of the Collateral, or any part thereof, at
any private sale pursuant to Section 8.03 conducted in a commercially reasonable
manner. Each Obligor hereby waives any claims against the Collateral Agent or
any other Secured Party arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Collateral Agent


43
25637890.5.BUSINESS

--------------------------------------------------------------------------------





accepts the first offer received and does not offer the Collateral to more than
one offeree, so long as such private sale was conducted in a commercially
reasonable manner.

8.06    Application of Proceeds. Except as otherwise herein expressly provided
in this Section 8.06, after the occurrence and during the continuance of an
Event of Default and pursuant to the exercise of any remedies under this Section
8, the proceeds of any collection, sale or other realization of all or any part
of the Collateral of any Obligor (including any other cash of any Obligor at the
time held by the Collateral Agent under this Agreement) shall be applied by the
Collateral Agent as follows:
First, to the payment of costs and expenses of such collection, sale or other
realization, including reasonable out-of-pocket costs and expenses of the
Collateral Agent and the reasonable fees and expenses of its agents and counsel,
and all expenses incurred and advances made by the Collateral Agent in
connection therewith;
Second, to the payment of any fees and other amounts then owing by such Obligor
to (x) the Collateral Agent in its capacity as such and (y) the Revolving
Administrative Agent in its capacity as such (in the case of clauses (x) and
(y), ratably based on the aggregate amount of such fees and other amounts);
Third, to the payment of the Secured Obligations of such Obligor then due and
payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof, the outstanding principal amount
of the Loans under the Revolving Credit Agreement shall be deemed then due and
payable whether or not any Acceleration of such Loans has occurred); and
Fourth, after application as provided in clauses “First”, “Second”, and “Third”
above, to the payment to the respective Obligor, or their respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.
For the avoidance of doubt, payments made pursuant to Section 2.08(b), (c) or
(d) of the Revolving Credit Agreement (or any analogous provisions in any
amendment, modification, supplement, amendment and restatement, extension,
refinancing or replacement thereof) shall not be subject to this Section 8.06 or
to Section 5.02, unless the Collateral Agent, after the occurrence and
continuation of an Event of Default, has directed the actions giving rise to
such payments.
In making the allocations required by this Section 8, the Collateral Agent may
rely upon its records and information supplied to it pursuant to Section 9.02,
and the Collateral Agent shall have no liability to any of the other Secured
Parties for actions taken in reliance on such information, except to the extent
of its gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Collateral Agent
may, in its sole discretion, at the time of any application under this Section
8, withhold all or any portion of the proceeds otherwise to be applied to the
Secured


44
25637890.5.BUSINESS

--------------------------------------------------------------------------------





Obligations as provided above and maintain the same in a segregated cash
collateral account in the name and under the exclusive NYUCC Control of the
Collateral Agent, to the extent that it in good faith believes that the
information provided to it pursuant to Section 9.02 is either incomplete or
inaccurate and that application of the full amount of such proceeds to the
Secured Obligations would be disadvantageous to any Secured Party. All
distributions made by the Collateral Agent pursuant to this Section 8 shall be
final (subject to any decree of any court of competent jurisdiction), and the
Collateral Agent shall have no duty to inquire as to the application by the
other Secured Parties of any amounts distributed to them.
Excluded Swap Obligations with respect to any Subsidiary Guarantor shall not be
paid with amounts received from such Subsidiary Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other
Obligors to preserve the allocation to Secured Obligations otherwise set forth
above in this Section 8.06.

8.07    Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent is hereby appointed the attorney-in-fact of each
Obligor for the purpose of carrying out the provisions of this Agreement and the
other Loan Documents and taking of any action and executing any instruments
which the Collateral Agent may reasonably deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest. None of the Collateral Agent or the
Secured Parties shall incur any liability in connection with or arising from its
exercise of such power of attorney, except for its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. Without limiting the generality of the foregoing, so
long as the Collateral Agent shall be entitled under this Section 8 to make
collections in respect of the Collateral, the Collateral Agent shall have the
right and power to receive, endorse and collect all checks made payable to the
order of any Obligor representing any dividend, payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same. Each Obligor hereby ratifies all that said attorneys shall lawfully do or
cause to be done in accordance with the terms hereof.

8.08    Intellectual Property. For the purpose of enabling the Collateral Agent,
upon the occurrence and during the continuance of an Event of Default, to
exercise rights and remedies hereunder at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, each Obligor
hereby grants to the Collateral Agent, if and only to the extent of such
Obligor’s rights to grant the same, an irrevocable, non-exclusive license to
use, assign, license or sublicense any of the Intellectual Property Collateral
(other than any Excluded Assets) now owned or hereafter acquired by such Obligor
(exercisable without payment of royalty or other compensation to such Obligor).
Such license shall include access to all media in which any of the licensed
items may be recorded or stored


45
25637890.5.BUSINESS

--------------------------------------------------------------------------------





and to all computer programs used for the compilation or printout thereof. If
any Event of Default shall have occurred and be continuing, upon the written
demand of the Collateral Agent, each Obligor shall execute and deliver to the
Collateral Agent an assignment or assignments of any registered Patents,
Trademarks (including goodwill) and/or Copyrights and such other documents as
are necessary or appropriate to carry out the intent and purposes hereof.

Section 9.    The Collateral Agent.

9.01    Appointment; Powers and Immunities. ING is hereby confirmed and
reaffirmed as having been irrevocably appointed to act as the collateral agent
hereunder and under the other Loan Documents by each Revolving Lender and the
Revolving Administrative Agent and in such capacity has been and is authorized
to take such actions on its behalf and to exercise such powers as are delegated
to the Collateral Agent by the terms of this Agreement, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article IX (other than the Borrower’s right to consent to the appointment of a
successor Collateral Agent in accordance with Section 9.08) are solely for the
benefit of the Collateral Agent and the Secured Parties, and no Obligor shall
have rights as a third party beneficiary of any of such provisions. Without
limiting the generality of the foregoing, it is understood that such powers
authorize the Collateral Agent to enter into the agreements and the other
documents contemplated by Section 5.08 of the Revolving Credit Agreement on
behalf of itself and the other Secured Parties hereunder. The Collateral Agent
(which term as used in this sentence and in Section 9.06 and the first sentence
of Section 9.07 shall include reference to its Affiliates and its own and its
Affiliates’ officers, directors, employees and agents):
(a)    shall have no duties or obligations except those expressly set forth in
this Agreement and shall not by reason of this Agreement be a trustee for, a
fiduciary with respect to or subject to any other implied duties with respect
to, the Revolving Administrative Agent or any Revolving Lender regardless of
whether a Default has occurred and is continuing;
(b)    shall have no duty to take any discretionary action or exercise any
discretionary powers;
(c)    shall not be responsible to the Revolving Lenders or the Revolving
Administrative Agent for or have any duty to ascertain or inquire into any
recitals, statements, representations or warranties contained in or made in
connection with this Agreement or any other Debt Document or in any notice
delivered hereunder, or in any other certificate, report or other document
referred to or provided for in, or received by it under, this Agreement or any
other Debt Document, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other agreement,
instrument or document referred to or provided for herein or therein, or for the
creation, perfection or priority of any Lien purported to be created by this
Agreement or any other Loan Document or the value or the sufficiency


46
25637890.5.BUSINESS

--------------------------------------------------------------------------------





of any Collateral, or for any failure by the Obligors or any other Person to
perform or observe any of its obligations hereunder;
(d)    except as expressly set forth herein and in the other Loan Documents,
shall have no duty to disclose any information relating to any company that is
communicated to or obtained by the Person serving as Collateral Agent or any of
its Affiliates in any capacity;
(e)    shall not be required to initiate or conduct any litigation or collection
proceedings hereunder except, subject to Section 9.07, for any such litigation
or proceedings relating to the enforcement of the guarantee set forth in Section
3, or the Liens created pursuant to Section 4; and
(f)    shall not be responsible for any action taken or omitted to be taken by
it hereunder or under any other document or instrument referred to or provided
for herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.

9.02    Information Regarding Secured Parties. The Borrower will at such times
and from time to time as shall be reasonably requested by the Collateral Agent
supply a list in form and detail reasonably satisfactory to the Collateral Agent
setting forth the amount of the Secured Obligations held by each Secured Party
(excluding, so long as ING is both the Collateral Agent and the Revolving
Administrative Agent, the Revolving Credit Agreement Obligations) as at a date
specified in such request. The Collateral Agent shall provide any such list to
any Secured Party upon request. The Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, such information, and
such information shall be conclusive and binding for all purposes of this
Agreement, except to the extent the Collateral Agent shall have been notified by
a Secured Party in writing that such information as set forth on any such list
is inaccurate or in dispute between such Secured Party and the Borrower.

9.03    Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
or communication (including any telephone, telecopy, telex, telegram, cable or
electronic mail, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by or on behalf of the proper Person or Persons and shall not incur any
liability for relying thereon. The Collateral Agent may also rely upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Collateral Agent and shall not incur any liability for relying
thereon. As to any matters not expressly provided for by this Agreement, the
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by (i) the Required Secured Parties or (ii) where expressly permitted in
Section 10.03, the Required Revolving Lenders and such instructions of (i) the
Required Secured Parties or (ii) where expressly permitted in Section 10.03, the
Required Revolving Lenders, and any


47
25637890.5.BUSINESS

--------------------------------------------------------------------------------





action taken or failure to act pursuant thereto shall be binding on all of the
Secured Parties. If in one or more instances the Collateral Agent takes any
action or assumes any responsibility not specifically delegated to it pursuant
to this Agreement, neither the taking of such action nor the assumption of such
responsibility shall be deemed to be an express or implied undertaking on the
part of the Collateral Agent that it will take the same or similar action or
assume the same or similar responsibility in any other instance.

9.04    Rights as a Secured Party. With respect to its obligation to extend
credit under the Revolving Credit Agreement, ING (and any successor acting as
Collateral Agent) in its capacity as a Revolving Lender under the Revolving
Credit Agreement shall have the same rights and powers in its capacity as a
Secured Party as any other Secured Party and may exercise the same as though it
were not acting as Collateral Agent, and the term “Secured Party” or “Secured
Parties” shall, unless the context otherwise indicates, include the Collateral
Agent in its individual capacity. ING (and any successor acting as Collateral
Agent) and its Affiliates may (without having to account therefor to any other
Secured Party) accept deposits from, lend money to, make investments in and
generally engage in any kind of banking, trust or other business with any of the
Obligors (and any of their Subsidiaries or Affiliates) as if it were not acting
as Collateral Agent, and ING and its Affiliates may accept fees and other
consideration from any of the Obligors for services in connection with this
Agreement or otherwise without having to account for the same to the other
Secured Parties.

9.05    Indemnification. Each Revolving Lender and the Revolving Administrative
Agent (but only to the extent the Revolving Administrative Agent and the
Collateral Agent are not the same Person), severally agrees to indemnify the
Collateral Agent and each Related Party of the Collateral Agent (each such
Person being called an “Indemnitee”) (to the extent not reimbursed under Section
10.04, but without limiting the obligations of the Obligors under Section 10.04)
ratably (determined at the time that the applicable indemnity payment is sought)
in accordance with the aggregate Secured Obligations held by the Revolving
Lenders, for any and all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever that may be imposed on, incurred by or asserted
against any Indemnitee (including by any other Secured Party) arising out of, in
connection with, or by reason of any actual or probable claim, litigation,
investigation or proceeding, whether based in contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto, in connection with
or in any way relating to or arising out of this Agreement, any other Debt
Documents, or any other documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby (including the costs
and expenses that the Obligors are obligated to pay under Section 10.04, but
excluding, unless an Event of Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents; provided, that such indemnity shall not as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, claims, damages, penalties or related expenses are determined by a court
of competent


48
25637890.5.BUSINESS

--------------------------------------------------------------------------------





jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

9.06    Non-Reliance on Collateral Agent and Other Secured Parties. The
Revolving Administrative Agent (and each Revolving Lender by acceptance of the
benefits of this Agreement and the other Security Documents) agrees that it has,
independently and without reliance on the Collateral Agent or any other Secured
Party, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of the Borrower, the Subsidiary Guarantors and
their Subsidiaries and decision to extend credit to the Borrower in reliance on
this Agreement and that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own analysis and decisions in taking or not taking action under or based on this
Agreement and any other Debt Document or any related agreement or any document
furnished hereunder or thereunder to which it is a party. Except as otherwise
expressly provided herein, the Collateral Agent shall not be required to keep
itself informed as to the performance or observance by any Obligor of this
Agreement, any other Debt Document or any other document referred to or provided
for herein or therein or to inspect the properties or books of any Obligor. The
Collateral Agent shall not have any duty or responsibility to disclose, and
shall not be liable for failure to disclose, any information relating to any
Obligor or any of its Subsidiaries (or any of their Affiliates) that may come
into the possession of the Collateral Agent or any of its Affiliates, except for
notices, reports and other documents and information expressly required to be
furnished to the other Secured Parties by the Collateral Agent hereunder.

9.07    Failure to Act. Except for action expressly required of the Collateral
Agent hereunder, the Collateral Agent shall in all cases be fully justified in
failing or refusing to act hereunder unless it shall receive further assurances
to its satisfaction from the other Secured Parties of their indemnification
obligations under Section 9.05 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Collateral Agent shall not be required to take any action that in the
judgment of the Collateral Agent would violate any applicable law.

9.08    Resignation of Collateral Agent. Subject to the appointment and
acceptance of a successor Collateral Agent as provided below, the Collateral
Agent may resign at any time by notifying the other Secured Parties and the
Obligors. Upon any such resignation, the Required Secured Parties shall have the
right, with the consent of the Borrower not to be unreasonably withheld,
conditioned or delayed provided that no such consent shall be required if an
Event of Default has occurred and is continuing to appoint a successor
Collateral Agent. If no successor Collateral Agent shall have been so appointed
by the Required Secured Parties and shall have accepted such appointment within
thirty (30) days after the retiring Collateral Agent gives notice of its
resignation, then the retiring Collateral Agent may, on behalf of the other
Secured Parties, appoint a successor Collateral Agent, that shall be a financial
institution that has an office in New York, New York and has


49
25637890.5.BUSINESS

--------------------------------------------------------------------------------





a combined capital and surplus and undivided profits of at least $1,000,000,000.
Upon the acceptance of its appointment as Collateral Agent hereunder by a
successor Collateral Agent, such successor Collateral Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder. After any retiring Collateral Agent’s
resignation hereunder as Collateral Agent, the provisions of this Section 9 and
Section 10.04 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Collateral Agent.
The Borrower shall pay to any successor Collateral Agent the fees and charges
necessary to induce such successor Collateral Agent to accept its appointment
hereunder, such payment to be made as and when invoiced by the successor
Collateral Agent.

9.09    Agents and Attorneys-in-Fact. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible in any way
for such agents or attorneys-in-fact selected by it in good faith.

Section 10.    Miscellaneous.

10.01    Notices. All notices, requests, consents and other demands hereunder
and other communications provided for herein shall be given or made in writing,
(a) to any party hereto, telecopied (to the extent provided in the Revolving
Credit Agreement), emailed or delivered to the intended recipient at the
“Address for Notices” specified below its name on the signature pages to this
Agreement (provided that notices to any Subsidiary Guarantor shall be given to
such Subsidiary Guarantor care of the Borrower at the address for the Borrower
specified herein) or (b) as to any party, at such other address as shall be
designated by such party in a written notice to each other party. All notices to
any Revolving Lender that is not a party hereto shall be given to the Revolving
Administrative Agent.

10.02    No Waiver. No failure on the part of the Collateral Agent or any other
Secured Party to exercise, and no course of dealing with respect to, and no
delay in exercising any right, power or remedy hereunder shall operate as a
waiver thereof nor shall any single or partial exercise by the Collateral Agent
or any Secured Party of any right, power or remedy, or any abandonment or
discontinuance of steps to enforce such right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights and remedies of the Collateral Agent and the Secured Parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Obligors therefrom shall in any event be
effective unless the same shall be permitted by Section 10.03, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.

10.03    Amendments to Security Documents, Etc. Except as otherwise provided in
the Revolving Credit Agreement or any Security Document, the terms of this
Agreement and the other Security Documents may be waived, altered, amended or
modified only by an agreement or agreements in writing duly executed and entered
into by each


50
25637890.5.BUSINESS

--------------------------------------------------------------------------------





Obligor and the Collateral Agent, with the consent of the Required Revolving
Lenders (or such higher standard provided in the applicable Loan Documents);
provided that:
(a)    no such amendment shall directly and adversely affect the relative rights
of any Secured Party as against any other Secured Party without the prior
written consent of such first Secured Party;
(b)    without the prior written consent of each of the Revolving Lenders under
the Revolving Credit Agreement, the Collateral Agent shall not release all or
substantially all of the collateral under the Security Documents or release all
or substantially all of the Subsidiary Guarantors from their guarantee
obligations under Section 3 hereof prior to the Termination Date (except that if
any amounts have become due and payable in respect of Hedging Agreement
Obligations, and shall have remained unpaid for thirty (30) or more days, then
the prior written consent (voting as a single group) of the holders of a
majority in interest of the Hedging Agreement Obligations will also be required
to release all or substantially all of such collateral or guarantee obligations,
whether before or after the Termination Date);
(c)    without the consent of each of the Secured Parties, no modification,
supplement or waiver shall modify the definition of the term “Required Secured
Parties” or modify in any other manner the number of percentage of the Secured
Parties required to make any determinations or waive any rights under any
Security Document;
(d)    without the consent of the Collateral Agent, no modification, supplement
or waiver shall modify the terms of Section 9 or this Section 10.03;
(e)    to the extent not inconsistent with clause (b) above, the Collateral
Agent is authorized to release any Collateral that is either the subject of a
disposition not prohibited under the Revolving Credit Agreement, or to which the
Required Revolving Lenders (or such higher standard provided in the applicable
Loan Document) shall have consented and will, at the Obligors’ expense, execute
and deliver to any Obligor such documents (including any UCC termination
statements, lien releases, re-assignments of trademarks, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form)) as such Obligor shall reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted hereby; notwithstanding the foregoing, Portfolio Investments
constituting Collateral shall be automatically released from the lien of this
Agreement and the other Security Documents, without any action of the Collateral
Agent or any other Secured Party, in connection with any disposition of
Portfolio Investments that (i) occurs in the ordinary course of the Borrower’s
business and (ii) is not prohibited under any of the Debt Documents;
(f)    to the extent not inconsistent with clause (b) above, the Collateral
Agent is authorized to release any Subsidiary Guarantor from any of its
guarantee obligations under Section 3 hereof to the extent such Subsidiary is
(w) expressly


51
25637890.5.BUSINESS

--------------------------------------------------------------------------------





permitted to be released in accordance with Section 9.02(c), (x) the subject of
a disposition not prohibited under the Debt Documents, (y) ceases to be a
Subsidiary as a result of a transaction not prohibited under the Debt Documents,
or (z) to which the Required Revolving Lenders (or such higher standard provided
in the applicable Loan Document) shall have consented, and, upon such release,
the Collateral Agent is authorized to release any collateral security granted by
such Subsidiary Guarantor hereunder and under the other Security Documents; and
(g)    this Section 10.03 shall be subject to the provisions related to
“Defaulting Lenders” in the Revolving Credit Agreement.
Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor. In connection with any release of Collateral
from the Lien of this Agreement and the other Security Documents, the Collateral
Agent shall, promptly but in any event within five (5) Business Days of written
request by the Borrower (and at the sole cost and expense of the Borrower),
(i) execute and deliver termination statements and other releases and
instruments (in recordable form if appropriate) that the Collateral Agent
reasonably believes is necessary to effect such release and (ii) otherwise take
such actions as the Borrower may reasonably request in order to effect the
release and transfer of such Collateral. Notwithstanding the foregoing to the
contrary, if the Termination Date shall have occurred with respect to the
Revolving Lenders, then the consent rights of the Revolving Lenders under this
Section 10.03 shall terminate.

10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Obligors hereby jointly and severally agree to
reimburse the Collateral Agent and each of the other Secured Parties and their
respective Affiliates for all reasonable and documented out-of-pocket fees,
costs and expenses incurred by them (including the reasonable fees, charges and
disbursements of one outside counsel and of any necessary special and/or local
counsel for the Collateral Agent (other than the allocated costs of internal
counsel)) in connection with (i) any Event of Default and any enforcement or
collection proceeding resulting therefrom, including all manner of participation
in or other involvement with (w) performance by the Collateral Agent of any
obligations of the Obligors in respect of the Collateral that the Obligors have
failed or refused to perform in the time period required under this Agreement,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings of any Obligor, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral, and for the care of the Collateral and defending or asserting rights
and claims of the Collateral Agent in respect thereof, by litigation or
otherwise, including expenses of insurance, (y) judicial or regulatory
proceedings arising from or related to this Agreement and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 10.04, and all such


52
25637890.5.BUSINESS

--------------------------------------------------------------------------------





costs and expenses shall be Secured Obligations entitled to the benefits of the
collateral security provided pursuant to Section 4.
(b)    Indemnification by the Obligors. The Obligors shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee
(other than the allocated costs of internal counsel), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder, or (ii) any actual or prospective claim, litigation,
investigation or proceeding (including any investigation or inequity) relating
to any of the foregoing, whether based on contract, tort or any other theory and
whether brought by the Borrower, any Indemnitee or a third party, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
willful misconduct or gross negligence of such Indemnitee. Notwithstanding the
foregoing, it is understood and agreed that indemnification for Taxes (as
defined in the Revolving Credit Agreement) is subject to the provisions of
Section 2.14 of the Revolving Credit Agreement.
Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages (other than in respect of any such damages incurred or paid by an
Indemnitee to a third party)) arising out of, in connection with, or as a result
of, this Agreement asserted by an Indemnitee against the Borrower or any other
Obligor; provided that the foregoing limitation shall not be deemed to impair or
affect the obligations of the Borrower under the preceding provisions of this
subsection.

10.05    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns of the Obligors and the Secured Parties, except that none
of the Obligors shall assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each of the
Collateral Agent and the Revolving Administrative Agent (and any attempted
assignment or transfer by any Obligor without such consent shall be null and
void). Nothing in this Agreement, express or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Collateral Agent and the
Secured Parties) any legal or equitable right, remedy or claim under or by
reason of this Agreement. This Agreement may be assigned by the Collateral Agent
without the consent of any Obligor to any successor Collateral Agent that is
appointed in accordance with the Credit Agreement or the Guarantee and Security
Agreement.


53
25637890.5.BUSINESS

--------------------------------------------------------------------------------






10.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Collateral Agent constitute the entire contract between and among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Collateral Agent and when the Collateral Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.07    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

10.08    Governing Law; Submission to Jurisdiction.
(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
(b)    Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect


54
25637890.5.BUSINESS

--------------------------------------------------------------------------------





of any such action or proceeding may be heard and determined in such New York
State court or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Collateral Agent or any Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement against any
Obligor or its properties in the courts of any jurisdiction.
(c)    Waiver of Venue. Each Obligor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section 10.08. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Service of Process. Each party to this Agreement (i) irrevocably consents
to service of process in the manner provided for notices in Section 10.01 and
(ii) agrees that service as provided in the manner provided for notices in
Section 10.01 is sufficient to confer personal jurisdiction over such party in
any proceeding in any court and otherwise constitutes effective and binding
service in every respect. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

10.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.09.

10.10    Headings. Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

10.11    Termination. Promptly after the Termination Date and receipt of
instructions from the Revolving Administrative Agent pursuant to Section 9.15 of
the Revolving Credit Agreement, the Collateral Agent shall, on behalf of the
Revolving


55
25637890.5.BUSINESS

--------------------------------------------------------------------------------





Administrative Agent, the Collateral Agent and the Revolving Lenders, deliver to
the Obligors such termination statements and releases and other documents
necessary and appropriate to evidence the termination of this Agreement, the
Loan Documents, and each of the documents securing the obligations hereunder as
the Obligors may reasonably request, all at the sole cost and expense of the
Obligors; provided however that the Collateral Agent shall not have any
obligation to do so under the circumstances set forth in the parenthetical
provision in Section 10.03(b) except to the extent provided therein.

10.12    Confidentiality. The Collateral Agent acknowledges and agrees that
Section 9.13 of the Revolving Credit Agreement will bind the Collateral Agent to
the same extent as it binds the Revolving Administrative Agent.

10.13    Release. Each of the Borrower and the other Obligors hereby
acknowledges and agrees that: (a) neither it nor any of its Affiliates has any
claim or cause of action against the Administrative Agent, the Collateral Agent
or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) under this Agreement, the Credit
Agreement and the other Loan Documents (and each other document entered into in
connection therewith), and (b) the Administrative Agent, the Collateral Agent
and each Lender has heretofore properly performed and satisfied in a timely
manner all of its obligations to the Obligors and their Affiliates under this
Agreement, the Credit Agreement and the other Loan Documents (and each other
document entered into in connection therewith) that are required to have been
performed on or prior to the Restatement Effective Date. Accordingly, for and in
consideration of the agreements contained in this Agreement, the Credit
Agreement and the other Loan Documents and other good and valuable
consideration, each of the Borrower and the other Obligors (for itself and its
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the “Releasors”) does hereby fully, finally,
unconditionally and irrevocably release and forever discharge the Administrative
Agent, the Collateral Agent, each Lender and each of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the Restatement Effective
Date directly arising out of, connected with or related to this Agreement, the
Credit Agreement or any other Loan Document (or any other document entered into
in connection therewith), or any act, event or transaction related or attendant
thereto, or the agreements of the Administrative Agent, the Collateral Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of the Borrower or any other Obligor, or the making of any
Loans or other advances, or the management of such Loans or advances or the
Collateral. For the avoidance of doubt, in this Section 10.13, the defined terms
“Agreement”, “Credit Agreement” and “Loan Documents” shall have the meanings set
forth in the Existing Credit Agreement and the Existing Security Agreement as in
effect prior to the Restatement


56
25637890.5.BUSINESS

--------------------------------------------------------------------------------





Effective Date and will not include the Credit Agreement and this Agreement as
in effect on and after the Restatement Effective Date.

10.14    Amendment and Restatement. The Agreement amends and restates the
Existing Security Agreement. As between the Obligors and the Collateral Agent,
all references to the Existing Security Agreement in any Loan Document (other
than this Agreement) or other document or instrument delivered in connection
therewith shall be deemed to refer to this Agreement and the provisions hereof.
The amendment and restatement contained herein shall not in any manner be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, any of the obligations and liabilities of
any Obligor evidenced by or arising under the Existing Security Agreement, and
the liens and security interests securing the obligations and liabilities owed
to the Collateral Agent shall not in any manner be impaired, limited,
terminated, waived or released and are deemed continuously perfected.
[Signature page follows]




57
25637890.5.BUSINESS

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amended & Restated
Guarantee, Pledge and Security Agreement to be duly executed and delivered as of
the day and year first above written.
SPECIAL VALUE CONTINUATION PARTNERS LLC


By:    Tennenbaum Capital Partners, LLC
Its:    Investment Manager
By:_____________________________
Name:
Title: Managing Director
Address for Notices
Special Value Continuation Partners LLC
c/o BlackRock TCP Capital Corp.
2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attention: Howard M. Levkowitz, CEO
Telephone: (310) 566-1004


with a copy to (which shall not constitute notice):


Attention: Elizabeth Greenwood, General Counsel
Telephone: (310) 566-1043




[Amended & Restated Guarantee, Pledge and Security Agreement]
25637890.5.BUSINESS

--------------------------------------------------------------------------------





36TH STREET CAPITAL PARTNERS HOLDINGS, LLC


By:    Special Value Continuation Partners, LLC
Its:    Sole Member


By:    Tennenbaum Capital Partners, LLC
Its:    Investment Manager
By:_____________________________
Name:
Title: Managing Director
Address for Notices
36th Street Capital Partners Holdings, LLC
c/o Special Value Continuation Partners LLC to the address and addresses
provided therefor


[Amended & Restated Guarantee, Pledge and Security Agreement]
25637890.5.BUSINESS

--------------------------------------------------------------------------------







ING CAPITAL LLC,
as Revolving Administrative Agent and Collateral Agent
By_____________________________
Name:
Title:
By_____________________________
Name:
Title:
Address for Notices
ING Capital LLC
1133 Avenue of the Americas
New York, New York 10036
Attention:  Dominik Breuer
Telephone: (646) 424-6269
Facsimile: (646) 424-6919
E-Mail: DLNYCLoanAgencyTeam@ing.com;
Dominik.Breuer@ing.com


with a copy, which shall not constitute notice, to:

Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
Attention: Jay R. Alicandri, Esq.
Telephone: (212) 698-3800
Facsimile: (212) 698-3599
E-Mail: jay.alicandri@dechert.com






[Amended & Restated Guarantee, Pledge and Security Agreement]
25637890.5.BUSINESS

--------------------------------------------------------------------------------






EXHIBIT A
[Form of Agreement Regarding Uncertificated Equity Interests]
AGREEMENT REGARDING UNCERTIFICATED EQUITY INTERESTS (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of [__], 20[__], among [__] (the “Pledgor”), ING Capital
LLC, as collateral agent for the Secured Parties hereinafter referred to (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”), and [__], as the issuer of the Issuer Pledged Interests (as defined
below) (the “Issuer”).
W I T N E S S E T H :
WHEREAS, the Pledgor, certain of its affiliates and the Collateral Agent have
entered into an Amended & Restated Guarantee, Pledge and Security Agreement,
dated as of May 6, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
under which, among other things, in order to secure the payment of the Secured
Obligations (as defined in the Security Agreement) under the Debt Documents (as
defined in the Security Agreement), the Pledgor has or will pledge to the
Collateral Agent for the benefit of the Secured Parties (as defined in the
Security Agreement), and grant a security interest in favor of the Collateral
Agent for the benefit of the Secured Parties (as defined in the Security
Agreement) in, all of the right, title and interest of the Pledgor in and to any
and all of its Equity Interests (as defined in the Security Agreement),
including without limitation any “uncertificated securities” (as defined in
Section 8-102(a)(18) of the UCC, as adopted in the State of New York)
(“Uncertificated Securities”), partnership interests, limited liability company
interests, uncertificated capital stock and any other uncertificated ownership
interests from time to time issued by the Issuer, whether now existing or
hereafter from time to time acquired by the Pledgor (with all of such
Uncertificated Securities, partnership Interests, limited liability company
interests, uncertificated capital stock and any other uncertificated ownership
interests being herein collectively called the “Issuer Pledged Interests”); and
WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Collateral Agent under the Security
Agreement in the Issuer Pledged Interests, to vest in the Collateral Agent
control of the Issuer Pledged Interests and to provide for the rights of the
parties under this Agreement;
NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1.    The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Collateral Agent (and its successors and assigns) regarding
any and all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Pledgor), and, following its receipt of a notice
from the Collateral Agent stating that the Collateral Agent is exercising
exclusive control of the Issuer Pledged Interests, not to comply with any
instructions or orders regarding any or all of


25637890.5.BUSINESS

--------------------------------------------------------------------------------





the Issuer Pledged Interests originated by any person or entity other than the
Collateral Agent (and its successors and assigns) or a court of competent
jurisdiction.
2.    The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the security interest of the Collateral Agent) has been received by it, and
(ii) the security interest of the Collateral Agent in the Issuer Pledged
Interests has been registered in the books and records of the Issuer.
3.    The Issuer hereby represents and warrants that (i) the pledge by the
Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Collateral Agent, for the benefit of the Secured
Parties (as defined in the Security Agreement), does not violate the charter,
by-laws, partnership agreement, membership agreement or any other agreement
governing the Issuer or the Issuer Pledged Interests, and (ii) the Issuer
Pledged Interests consisting of capital stock of a corporation are fully paid
and non-assessable (if applicable).
4.    Following its receipt of a notice from the Collateral Agent stating that
the Collateral Agent is exercising exclusive control of the Issuer Pledged
Interests and until the Collateral Agent shall have delivered written notice to
the Issuer that all of the Secured Obligations (as defined in the Security
Agreement) under the Loan Documents (as defined in the Security Agreement) have
been paid in full and this Agreement is terminated, the Issuer will send any and
all redemptions, distributions, interest or other payments in respect of the
Issuer Pledged Interests from the Issuer for the account of the Collateral Agent
only by wire transfers to such account as the Collateral Agent shall instruct.
5.    This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Collateral Agent and its successors and assigns. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument. In the event that any provision of
this Agreement shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Agreement which
shall remain binding on all parties hereto. None of the terms and conditions of
this Agreement may be changed, waived, modified or varied in any manner
whatsoever except in writing signed by the Collateral Agent, the Issuer and the
Pledgor.
6.    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED


25637890.5.BUSINESS

--------------------------------------------------------------------------------





TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH 6.






25637890.5.BUSINESS

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Pledgor, the Collateral Agent and the Issuer have caused
this Agreement to be executed by their duly elected officers duly authorized as
of the date first above written.
 
[__________________________________],
as Pledgor
 
By:
 
 
Name:
 
Title:



 
ING CAPITAL LLC,
as Collateral Agent
 
By:
 
 
Name:
 
Title:
 
By:
 
 
Name:
 
Title:



 
[__________________________________],
as the Issuer
 
By:
 
 
Name:
 
Title:







25637890.5.BUSINESS

--------------------------------------------------------------------------------






EXHIBIT B
[Form of Guarantee Assumption Agreement]
GUARANTEE ASSUMPTION AGREEMENT
GUARANTEE ASSUMPTION AGREEMENT dated as of _______, ___, ____ by [NAME OF
ADDITIONAL SUBSIDIARY GUARANTOR], a ___________ (the “Additional Subsidiary
Guarantor”), in favor of ING Capital LLC, as collateral agent for the Secured
Parties under and as defined in the Guarantee and Security Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Collateral Agent”).
Special Value Continuation Partners LLC (the “Borrower”), the Subsidiary
Guarantors referred to therein, ING Capital LLC, as Revolving Administrative
Agent for the Revolving Lenders referred to therein and ING Capital LLC, as
Collateral Agent for the Secured Parties referred to therein, are parties to the
Amended & Restated Guarantee, Pledge and Security Agreement, dated as of May 6,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Security Agreement”) pursuant to which such Subsidiary Guarantors
have guaranteed the “Guaranteed Obligations” (as defined therein), and the
Borrower and such Subsidiary Guarantors have granted liens in favor of the
Collateral Agent as collateral security for the “Secured Obligations” (as
defined therein). Capitalized terms used herein, unless otherwise defined
herein, shall have the meanings ascribed thereto in the Guarantee and Security
Agreement.
Pursuant to Section 7.05 of the Guarantee and Security Agreement, the Additional
Subsidiary Guarantor hereby agrees to become a “Subsidiary Guarantor” and an
“Obligor”, under and for all purposes of the Guarantee and Security Agreement,
and each of the Annexes to the Guarantee and Security Agreement shall be deemed
to be supplemented in the manner specified in Appendix A hereto. Without
limiting the foregoing, (a) the Additional Subsidiary Guarantor hereby, jointly
and severally with the other Subsidiary Guarantors, guarantees to each Secured
Party and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Guaranteed Obligations in the same manner and to the same extent as is provided
in Section 3 of the Guarantee and Security Agreement and (b) as collateral
security for the payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the Additional
Subsidiary Guarantor, the Additional Subsidiary Guarantor hereby pledges and
grants to the Collateral Agent for the benefit of the Secured


25637890.5.BUSINESS

--------------------------------------------------------------------------------





Parties a security interest in all of such Additional Subsidiary Guarantor’s
right, title and interest in, to and under the Collateral.
In addition, the Additional Subsidiary Guarantor hereby makes the
representations and warranties set forth in Section 2 of the Guarantee and
Security Agreement with respect to itself and its obligations under this
Guarantee Assumption Agreement, as if each reference in such Sections to the
Guarantee and Security Agreement included reference to this Guarantee Assumption
Agreement and Annexes hereto.
The Additional Subsidiary Guarantor hereby authorizes the Collateral Agent at
any time and from time to time to file or record financing statements,
continuation statements thereof, amendments thereto and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Collateral Agent determines, in its sole discretion,
are necessary or advisable to perfect and maintain a continuing perfection of
the first priority security interests of the Collateral Agent under this
Agreement. The Additional Subsidiary Guarantor also authorizes the Collateral
Agent to use the collateral description “all personal property of the debtor” or
“all assets of the debtor,” in each case “whether now owned or hereafter
acquired or arising” or words of similar meaning in such financing statements.
The Additional Subsidiary Guarantor hereby instructs its counsel to deliver any
opinions to the Secured Parties required to be delivered in connection with the
execution and delivery hereof.
IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.
[NAME OF ADDITIONAL SUBSIDIARY GUARANTOR]
By:_____________________________
Name:
Title:
Accepted and agreed:
ING CAPITAL LLC, as
Collateral Agent


25637890.5.BUSINESS

--------------------------------------------------------------------------------





By: _____________________________
Name:
Title:


By: _____________________________
Name:
Title:




25637890.5.BUSINESS

--------------------------------------------------------------------------------






Appendix A
SUPPLEMENTS TO ANNEXES TO
GUARANTEE AND SECURITY AGREEMENT
Supplement to Annex 2.05:
[to be completed]
Supplement to Annex 2.07:
[to be completed]
Supplement to Annex 2.08:
[to be completed]
Supplement to Annex 2.09:
[to be completed]
Supplement to Annex 2.10:
[to be completed]
Supplement to Annex 2.11:
[to be completed]




25637890.5.BUSINESS

--------------------------------------------------------------------------------






EXHIBIT C
[Form of Intellectual Property Security Agreement]
NOTICE OF GRANT OF
SECURITY INTEREST IN [COPYRIGHTS] [PATENTS] [TRADEMARKS]


NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHTS] [PATENTS] [TRADEMARKS] (the
“Notice”), dated as of __________, made by Special Value Continuation Partners
LLC, a Delaware limited liability company (the “Borrower”), and the other direct
or indirect subsidiaries of the Borrower party hereto from time to time
(collectively the “Subsidiary Guarantors” and, together with the Borrower, the
“Obligors”), in favor of ING CAPITAL LLC, as Collateral Agent (the “Secured
Party”).
WHEREAS, the Obligors are the owners of certain [“Copyrights”] [“Patents”]
[“Trademarks”] (as defined in the Guarantee and Security Agreement referenced
below), including the [copyright registrations and applications] [issued patents
and patent applications] [trademark and service mark registrations and trademark
and service mark applications] set forth on Schedule I attached hereto;
WHEREAS, pursuant to the terms and conditions of the Amended & Restated
Guarantee, Pledge and Security Agreement, dated as of May 6, 2019 (as modified
and supplemented and in effect from time to time), by and among the Obligors,
ING Capital LLC, as administrative agent for the Revolving Lenders referred to
therein and ING Capital LLC, as collateral agent for the Secured Parties
referred to therein (the “Guarantee and Security Agreement”), the Obligors
granted, assigned and conveyed to the Secured Party a security interest in, and
lien on, certain Intellectual Property (and all associated rights and interests
therewith) owned by the Obligors, including the [Copyrights] [Patents]
[Trademarks] now existing or hereafter acquired and all products and proceeds of
the foregoing (collectively, the [“Copyright Collateral”] [“Patent Collateral”]
[“Trademark Collateral”]); and
WHEREAS, pursuant to the Guarantee and Security Agreement, the Obligors agreed
to execute and deliver to the Secured Party this Notice for purposes of filing
the same with the [United States Copyright Office (the “Copyright Office”)]
[United States Patent and Trademark Office (the “PTO”)] to confirm, evidence and
perfect the security interest in the [Copyright Collateral] [Patent Collateral]
[Trademark Collateral] granted pursuant to the Guarantee and Security Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and subject to the terms and conditions of the


25637890.5.BUSINESS

--------------------------------------------------------------------------------





Guarantee and Security Agreement, the Obligors hereby grant, assign and convey
to the Secured Party a security interest in, and lien, on the [Copyright
Collateral] [Patent Collateral] [Trademark Collateral] , provided that the grant
of security interest shall not include any Excluded Assets (as defined in the
Guarantee and Security Agreement ).
The Obligors hereby acknowledge the sufficiency and completeness of this Notice
to create the security interest in the [Copyright Collateral] [Patent
Collateral] [Trademark Collateral] and to grant the same to the Secured Party,
and the Obligors hereby request the [Copyright Office] [PTO] to file and record
the same together with the annexed Schedule I.
The Obligors and the Secured Party hereby acknowledge and agree that the
security interest in the Copyright Collateral may only be terminated in
accordance with the terms of the Guarantee and Security Agreement.
[Remainder of Page Intentionally Left Blank]


25637890.5.BUSINESS

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Notice to be duly executed
and delivered as of the date first above written.
[____________________]
By:                    
Name:                
Title:                    


25637890.5.BUSINESS

--------------------------------------------------------------------------------





STATE OF
)
) ss.:

COUNTY OF             )
On this __ day of __________, ____, before me personally came _________, to me
known to be the person who signed the foregoing instrument and who being duly
sworn by me did depose and state that such person is the [_______________] of
[____________]; such person signed the instrument in the name of
[_____________]; and such person had the authority to sign the instrument on
behalf of [______________].

                                            
Notary Public




25637890.5.BUSINESS

--------------------------------------------------------------------------------





Schedule I

[Copyrights] [Patents] [Trademarks]

[See attached]


25637890.5.BUSINESS

--------------------------------------------------------------------------------





EXHIBIT D
[Form of Pledge Supplement]
PLEDGE SUPPLEMENT
This Pledge Supplement, dated [mm/dd/yy], is delivered by [NAME OF OBLIGOR] a
[NAME OF STATE OF INCORPORATION] [corporation] (the “Obligor”) pursuant to the
Amended & Restated Guarantee, Pledge and Security Agreement, dated as of May 6,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Security Agreement”), among Special Value Continuation Partners
LLC, the Subsidiary Guarantors referred to therein, ING Capital LLC, as
Revolving Administrative Agent for the Revolving Lenders referred to therein and
ING Capital LLC, as Collateral Agent for the Secured Parties referred to
therein. Capitalized terms used herein not otherwise defined herein shall have
the meanings ascribed thereto in the Guarantee and Security Agreement.
The Obligor represents and warrants that the supplements to Annexes to the
Guarantee and Security Agreement attached hereto as Appendix A accurately and
completely set forth all additional information required pursuant to the
Guarantee and Security Agreement and hereby agrees that such supplements to
Annexes shall constitute part of the Annexes to the Guarantee and Security
Agreement.
IN WITNESS WHEREOF, the Obligor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].
[NAME OF OBLIGOR]


By:        
Name:
Title:


25637890.5.BUSINESS

--------------------------------------------------------------------------------





Appendix A
SUPPLEMENTS TO ANNEXES TO
GUARANTEE AND SECURITY AGREEMENT
[Supplement to Annex 2.05:]
[to be completed]
[Supplement to Annex 2.07:]
[to be completed]
[Supplement to Annex 2.08:]
[to be completed]
[Supplement to Annex 2.09:]
[to be completed]
[Supplement to Annex 2.10:]
[to be completed]
[Supplement to Annex 2.11:]
[to be completed]




25637890.5.BUSINESS